

Exhibit 10.34
MASTER LOAN AGREEMENT
THIS MASTER LOAN AGREEMENT (the “Agreement”) is entered into as of
November _16_, 2018, by and between ATLANTA REAL ESTATE HOLDINGS L.L.C., a
Delaware limited liability company, ASBURY JAX FORD, LLC, a Delaware limited
liability company, COGGIN CARS L.L.C., a Delaware limited liability company, WTY
MOTORS, L.P., a Delaware limited partnership, Q AUTOMOTIVE BRANDON FL, LLC, a
Delaware limited liability company, ASBURY ST. LOUIS M L.L.C., a Delaware
limited liability company, ASBURY ATLANTA CHEV, LLC, a Delaware limited
liability company, and ASBURY GEORGIA TOY, LLC, a Delaware limited liability
company (each referred to herein individually and collectively as “Borrower”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association
(together with its successors and assigns, “Lender”).
W I T N E S S E T H :
In consideration of the premises and of the mutual covenants herein contained
and to induce Lender to extend credit to Borrower, the parties agree as follows:
1.DefinitionsCapitalized terms that are not otherwise defined herein shall have
the meanings set forth in this Section 1.
1.1    Defined Terms: “Advance” or “Advances” has the meaning set forth in
Section 2.1 hereof.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitment” has the meaning set forth in Section 2.1.1 hereof.
“ALTA” means American Land Title Association, or any successor thereto.
“Applicable Margin” means as to any portion of any Loan that is a LIBOR Loan,
1.85% per annum.
“Appraisal” means an appraisal prepared in accordance with the requirements of
FIRREA, prepared by an independent third party appraiser holding an MAI
designation, and who is State licensed or State certified if required under the
laws of the State where the Property is located, who meets the requirements of
FIRREA and who is otherwise acceptable to Lender in all respects.
“Appraised Value” means, as to any Property, the value of the Property
determined by Appraisal as set forth on Exhibit A-3 attached hereto and made a
part hereof.
“Arbitration Rules” has the meaning set forth in Section 11.16.
“Asbury” means Asbury Automotive Group, Inc., a Delaware corporation.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a


1

--------------------------------------------------------------------------------




balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Borrower” means individually and collectively, the entities listed in the
preamble to this Agreement and any other Person now or hereafter otherwise
becoming liable for the Obligations, other than as a Guarantor.
“Business Day” means a weekday on which Lender is open for business in
Charlotte, North Carolina.
“Change of Control”, as to any Borrower, means the occurrence of any of the
following: (a) the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of transactions, of all of the properties or assets of Borrower to any Person
the result of which Borrower ceases to be a Subsidiary of Asbury; (b) the
adoption of a plan relating to the liquidation or dissolution of Borrower; or
(c) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that Borrower ceases to be a
Subsidiary of Asbury.
“Closing Date” means the date on which all of the conditions precedent in
Section 3 of this Agreement are satisfied and the Loan is made under this
Agreement.
“Code” means the Uniform Commercial Code (or any successor statute), as adopted
and in force in the Jurisdiction or, when the laws of any other state govern the
method or manner of the perfection or enforcement of any security interest in
any of the Collateral, the Uniform Commercial Code (or any successor statute) of
such state. Any term used in this Agreement and in any financing statement filed
in connection herewith which is defined in the Code and not otherwise defined in
this Agreement or in any other Loan Document has the meaning given to the term
in the Code.
“Collateral” means the Property and all Fixtures of the Property pledged by a
Borrower to Lender as security for the Loan.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Dealership Property” means each Property at which the primary use is the sale
of motor vehicles pursuant to a Franchise Agreement with an automobile
manufacturer, as such Dealership Properties are designated on Exhibit A-2
attached hereto and made a part hereof.
“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP: (a) all obligations of such Person for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, (c) net obligations of such Person under any Swap Agreements,
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the
original specified due date thereof, or if such trade account payable has no
specified due date, the date on which such trade account payable was created),
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse,


2

--------------------------------------------------------------------------------




(f) capital leases and Synthetic Lease Obligations, (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any equity interest in such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, and (h)
all guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person. The amount of any net obligation under any Swap Agreement on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of any capital lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date. The amount of Debt of the type described in clause (e) above to
the extent the recourse for such Debt is limited to recourse against the
property subject to the Lien described in clause (e) shall be deemed to be an
amount equal to the lesser of (x) the fair market value of the property subject
to such Lien and (y) the outstanding amount if indebtedness secured by such
Lien. The term “Debt” shall not include indebtedness to the extent that it has
been defeased or satisfied and discharged in accordance with the terms of the
documents governing such indebtedness; provided that (i) to the extent the
deposit of assets with the applicable holders (or trustee on behalf of such
holders) is required in connection with the defeasance or satisfaction and
discharge of such indebtedness, such assets are limited to cash and cash
equivalents and (ii) none of the assets associated with such defeasance, or any
income earned on such assets, shall be included in the calculation of any
financial covenant or ratio or incurrence test hereunder.
“Default” has the meaning set forth in the definition of Event of Default.
“Default Rate” on any date, means a rate per annum that is equal to 2.0% in
excess of the rate otherwise applicable to the Loan or any other Obligations
outstanding on such date, provided that Obligations under Swap Agreements shall
bear interest at the Default Rate determined in accordance with the terms of
said Swap Agreements.
“Default Period” means a period, occurring from time to time during the term of
the Loan, commencing on the date on which an Event of Default occurs and
continuing until the date ending on which the applicable Event of Default has
been cured and such cure has been accepted by Lender in its sole and absolute
discretion or waived by Lender in its sole and absolute discretion.
“Deposit Account” has the meaning set forth in the Code.


“Draw Period” means the period from and including the date hereof through but
excluding the Draw Termination Date.
“Draw Termination Date” means December 31, 2019.
“Environmental Laws” means, collectively the following acts and laws, as
amended: the Comprehensive Environmental Response, Compensation and Liability
Act of 1980; the Superfund Amendments and Reauthorization Act of 1986; the
Resource Conservation and Recovery Act; the Toxic Substances Act; the Clean
Water Act; the Clean Air Act; the Oil Pollution and Hazardous Substances Control
Act of 1978; and any other “Superfund” or “Superlien” law or any other federal,
state or local statute, law, ordinance, code, rule, regulation, order or decree
relating to, or imposing liability or standards


3

--------------------------------------------------------------------------------




of conduct concerning, any hazardous, toxic or dangerous waste, substance or
material, as now or at any time hereafter in effect.
“ERISA” has the meaning set forth in Section 4.14.
“Event of Default” means any event specified as such in Section 9.1 hereof
(“Event of Default”), provided that there shall have been satisfied any
requirement in connection with such event for the giving of notice or the lapse
of time, or both; “Default” or “default” means any of such events, whether or
not any such requirement for the giving of notice or the lapse of time or the
happening of any further condition, event or act shall have been satisfied.
“Excluded Rate Contract Obligation” means, with respect to any Borrower or
Guarantor, any guarantee of any Swap Agreement if, and only to the extent that
and for so long as, all or a portion of the guarantee of such Borrower or
Guarantor of, or the grant by such Borrower or Guarantor of a security interest
to secure, such Swap Agreement (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Borrower’s or Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act at the time the guarantee or the grant of
such security interest becomes effective with respect to such Swap Agreement. If
an obligation under a Swap Agreement arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
obligation under a Swap Agreement that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as the same may be amended from time to time.
“Fixtures” has the meaning set forth in the Code.
“Franchise Agreements” means all franchise, personal sales and service, dealer
term sales and service, public ownership agreements and other operating
agreements (including, without limitation, any buy-sell agreements or similar
agreements affecting the control of the business being operated at or from the
Property) pursuant to which the business is being operated at or from the
Property.


“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.
“Governmental Authority” means any court, board, agency, commission, office or
other authority of any nature whatsoever for any governmental unit (federal,
State, county, district, municipal, city or otherwise) whether now or hereafter
in existence.
“Guarantor” means each, any and all of (a) Asbury, (b) Asbury Atlanta Toy
L.L.C., (c) Asbury Atlanta Toy 2 L.L.C., (d) Asbury Atlanta Hund L.L.C., (e)
Asbury Atlanta Hon L.L.C., and (f) any other Person now or hereafter
guaranteeing, endorsing or otherwise becoming liable for any Obligations of
Borrower.
“Guaranty Agreement” means any guaranty now or hereafter executed and delivered
by any Guarantor to Lender, as it may be modified.
“Hazardous Materials” means oil, petroleum products and compounds containing
them, including gasoline, diesel fuel and oil; explosives; flammable materials,
radioactive materials,


4

--------------------------------------------------------------------------------




polychlorinated biphenyls (“PCBs”), and compounds containing them; lead and lead
based paint, asbestos and asbestos-containing materials in any form that is or
could become friable, underground or above-ground storage tanks, whether empty
or containing any substance; any substance the presence of which at any Property
is prohibited by any Governmental Authority; any substance that requires special
handling; and any other hazardous or toxic substances, hazardous waste,
regulated substances or hazardous air pollutants defined as such under any
existing or future Environmental Law.
“Improvements” means all buildings and improvements now or hereafter erected on
the Property and all Fixtures now or hereafter attached to or installed in or
upon the Property or any buildings or improvements situated thereon.
“Jurisdiction” means the State of New York.
“Knowledge” means the actual knowledge of any Person obtained after making
reasonable inquiry and exercising reasonable diligence with respect to the
particular matter in question.
“Lease” means each, any and all present and future leases, subleases, licenses,
or occupancy agreements of all or any portion of any Property, together with any
renewals, modifications or replacements thereof, and any options, rights of
first refusal or guarantees of any lease now or hereafter in effect.
“LIBOR” means, with respect to each LIBOR Period, the rate for U.S. dollar
deposits with a one month maturity as reported on Reuters Screen LIBOR01 page
(or any successor page) at approximately 11:00 a.m., London time, on the second
London LIBOR Business Day before such LIBOR Period begins (or if not so
reported, then as determined by the Bank from another recognized source or
interbank quotation); provided, however, that if LIBOR determined as provided
above for a LIBOR Period would be less than zero percent (0.0%), then LIBOR
shall be deemed to be zero percent (0.0%) for such LIBOR Period.


“LIBOR Business Day” means with respect to all notices and determinations in
connection with, and payments of principal and interest on, any LIBOR Loan, any
day that is a Business Day and that is also a day for trading by and between
banks in Dollar deposits in the London interbank market.
“LIBOR Loan” means a Loan, or portion thereof, during any period in which it
bears interest at a rate based upon the LIBOR Rate.
“LIBOR Period” means, as to any LIBOR Loan, a period of one (1) month during
which the entire outstanding principal balance of the LIBOR Loan bears interest
determined in relation to LIBOR, with the understanding that:
(a)    the initial LIBOR Period shall commence on the date such LIBOR Loan is
disbursed and shall continue up to, but shall not include, the first day of the
immediately following month, subject to the provisions of (c) below;
(b)    thereafter each LIBOR Period shall commence automatically, without notice
to or consent from Borrower, on the first day of each month and shall continue
up to, but shall not include, the first day of the immediately following month;
(c)    if any LIBOR Period is scheduled to commence on a day that is not a LIBOR
Business Day, then such LIBOR Period shall commence on the next succeeding


5

--------------------------------------------------------------------------------




LIBOR Business Day (and the preceding LIBOR Period shall continue up to, but
shall not include, the first day of such LIBOR Period), unless the result of
such extension would be to cause such LIBOR Period to begin in the next calendar
month, in which event such LIBOR Period shall commence on the immediately
preceding LIBOR Business Day (and the preceding LIBOR Period shall continue up
to, but shall not include, the first day of such LIBOR Period); and
(d)    if, on the first day of the last LIBOR Period applicable hereto the
remaining term of the LIBOR Loan is less than one (1) month, said LIBOR Period
shall be in effect only until the scheduled maturity date hereof.
“Lien” means any mortgage, deed of trust, deed to secure debt, pledge, statutory
lien or other lien arising by operation of law, security interest, trust
arrangement, security deed, financing lease, collateral assignment or other
encumbrance, conditional sale or title retention agreement, or any other
interest in property designed to secure the repayment of Obligations, whether
arising by agreement or under any statute or law or otherwise.
“Loan” or “Loans” means the Term Loan with Draw Period.
“Loan Documents” means this Agreement, each Mortgage, Note, Guaranty Agreement,
Security Agreement, UCC-1 financing statement and all other documents and
instruments now or hereafter evidencing, describing, guaranteeing or securing
the Obligations contemplated hereby or delivered in connection herewith, as they
may be modified, amended, extended, renewed or substituted from time to time,
but does not include Swap Agreements.




“Loan to Value Ratio” means the aggregate outstanding principal balance of the
Loans as of any date of determination, divided by an amount equal to the sum of
the Appraised Value of each of the Properties.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Borrowers and the Guarantors taken
as a whole; (b) a material impairment of the rights and remedies of the Lender
under any Loan Document, or of ability of the Borrowers and the Guarantors taken
as a whole to perform their respective obligations under the respective Loan
Documents to which any of them is a party; (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrowers
and the Guarantors taken as a whole of the Loan Documents; or (d) a material
adverse effect on the Collateral, taken as a whole.
“Material Agreement” means an agreement to which Borrower or Guarantor is a
party (other than the Loan Documents) (a) which is deemed to be a material
contract as provided in Regulation S-K promulgated by the Securities and
Exchange Commission under the Securities Act of 1933 or (b) for which breach,
termination, cancellation, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect and shall include, without
limitation, any operating lease of any Property or any Franchise Agreement or
dealership agreement.
“Material Casualty Loss” has the meaning set forth in Section 5.6.4 hereof.
“Maximum Aggregate Amount” has the meaning set forth in Section 2.1.1 hereof.


6

--------------------------------------------------------------------------------




“Mortgage” means any mortgage, deed of trust or similar instrument now or
hereafter executed by Borrower or other Person granting Lender a security
interest in any Collateral and granting Lender an assignment of the Leases to
secure the Obligations of such Borrower, as modified, restated or replaced from
time to time.
“Note” or “Notes” shall mean each Term Note and any other promissory note now or
hereafter evidencing any Obligations, and all modifications, extensions and
renewals thereof.
“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control or any successor thereto.
“Obligations” means, with respect to each Borrower, all obligations now or
hereafter owed to Lender or any Affiliate of Lender by such Borrower related to
the Loans, this Agreement or the Loan Documents, including, without limitation,
amounts owed or to be owed under the terms of the Loan Documents, or arising out
of the transactions described therein, including, without limitation, the Loans,
all fees, all existing and future obligations under any Swap Agreements between
Lender or any Affiliate of Lender and such Borrower or Guarantor which are
executed in connection with or related to the Loans (including obligations under
such Swap Agreements entered into prior to any transfer or sale of Lender’s
interests hereunder if Lender ceases to be a party hereto), all costs of
collection, attorneys’ fees and expenses of or advances by Lender which Lender
pays or incurs in discharge of obligations of such Borrower under the Loan to
such Borrower or to inspect, repossess, protect, preserve, store or dispose of
any Collateral owned by such Borrower, whether such amounts are now due or
hereafter become due, direct or indirect and whether such amounts due are from
time to time reduced or entirely extinguished and thereafter re‑incurred in each
case to the extent otherwise payable under the Loan Documents; provided, that
Obligations of any Borrower or any Guarantor shall not include any Excluded Rate
Contract Obligations solely of such Person.
“Parent” means any corporation, partnership or other entity that directly or
indirectly, owns more than fifty percent (50%) of the stock, capital or income
interests, or other beneficial interests, of a Person or which effectively
controls such Person.
“Permitted Debt” has the meaning set forth in Section 6.1 hereof.
“Permitted Liens” has the meaning set forth in Section 6.2 hereof.
“Person” means any natural person, corporation, unincorporated organization,
trust, joint‑stock company, joint venture, association, company, limited or
general partnership, limited liability company, any government or any agency or
political subdivision of any government, or any other entity or organization.
“Properly Contested” means, in the case of any Debt of any Borrower or Guarantor
(including any taxes) that is not paid as and when due or payable by reason of
such Borrower’s or Guarantor’s bona fide dispute concerning its liability to pay
same or concerning the amount thereof, (a) such Debt is being properly contested
in good faith by appropriate proceedings timely instituted and diligently
conducted; (b) such Borrower or Guarantor has established appropriate reserves
as shall be required in conformity with GAAP; (c) the non-payment of such Debt
will not have a Material Adverse Effect and will not result in a forfeiture or
sale of any assets of such Borrower or Guarantor; (d) no Lien is imposed upon
any of such Borrower’s or Guarantor’s assets with respect to such Debt unless
such Lien is at all times junior and subordinate in priority to the Liens in
favor of Lender (except only with respect to property taxes that have priority
as a matter of applicable state law) and enforcement of such Lien is stayed
during the period prior to the final resolution or disposition of such dispute;
(e) if the Debt


7

--------------------------------------------------------------------------------




results from, or is determined by the entry, rendition or issuance against such
Borrower or Guarantor or any of its assets of a judgment, writ, order or decree,
enforcement of such judgment, writ, order or decree is stayed pending a timely
appeal or other judicial review; (f) if such contest is abandoned, settled or
determined adversely (in whole or in part) to such Borrower or Guarantor, such
Borrower or Guarantor forthwith pays such Debt and all penalties, interest and
other amounts due in connection therewith; and (g) such Borrower shall notify
Lender thereof.
“Property” has the meaning set forth in Section 2.1.4 of this Agreement.
“Regulated Materials” means any hazardous, toxic or dangerous waste, substance
or material, the generation, handling, storage, disposal, treatment or emission
of which is subject to any Environmental Law.
“Revolving Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of July 25, 2016, among Asbury as a Borrower, and
certain of its subsidiaries as Vehicle Borrowers, Bank of America, N.A., as
Administrative Agent, Revolving Swing Line Lender, New Vehicle Floorplan Swing
Line Lender and Used Vehicle Floorplan Swing Line Lender and an L/C Issuer, and
The Other Lenders Party thereto, as renewed and/or extended from time to time.
For so long as Lender is a lender under the Revolving Credit Facility, the
defined term “Revolving Credit Agreement” also shall include any amendments,
modifications, replacements and/or amendments and restatements thereto.
“Revolving Credit Facility” means that certain senior credit facility evidenced
in part by the Revolving Credit Agreement, as renewed and/or extended from time
to time. For so long as Lender is a lender under the Revolving Credit Facility,
the defined term “Revolving Credit Facility” also shall include any amendments,
modifications, replacements and/or amendments and restatements thereto.
“Sanctioned Country” means a country subject to the sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/ or as otherwise
published from time to time.
“Sanctioned Person” means (a) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html or as otherwise
published from time to time, or (b) (i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country, or
(iii) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
“Security Agreement” means any security agreement now or hereafter executed and
delivered by any Borrower to Lender, as it may be modified.
“Senior Officer” means the chief executive officer, president, chief financial
officer, treasurer, assistant treasurer, secretary, assistant secretary or
controller of a Borrower, and any other officer or employee of the applicable
Borrower so designated by any of the foregoing officers in a notice to the
Lender.
“Solvent” means, as to any Person, that such Person has capital sufficient to
carry on its business and transactions in which it is currently engaged and all
business and transactions in which it is about to engage, is able to pay its
debts as they mature, and has assets having a fair value greater than its
liabilities, at fair valuation.
“Subsidiary” or “Subsidiaries” of a Person means a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities


8

--------------------------------------------------------------------------------




or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person.
“Survey” means a survey prepared by a surveyor located in the state where the
applicable Property is located and reasonably satisfactory to Lender and the
company or companies issuing the Title Insurance Policy and containing a
certification of such surveyor reasonably satisfactory to Lender.
“Swap Agreement” has the meaning for swap agreement as defined in 11 U.S.C. §
101, as in effect from time to time, or any successor statute, and includes,
without limitation, any rate swap agreement, forward rate agreement, commodity
swap, commodity option, interest rate option, forward foreign exchange
agreement, spot foreign exchange agreement, rate cap agreement, rate floor
agreement, rate collar agreement, currency swap agreement, cross-currency rate
swap agreement, currency option and any other similar agreement.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include the Lender or any
Affiliate of the Lender).
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tenant” means each, any and all of the tenants on each Property as set forth on
Exhibit 4.21 of this Agreement and each other tenant under a Lease for any
Property.
“Termination Date” means the earliest of (a) the Term Loan Maturity Date, and
(b) the date on which Lender terminates its obligation to make Loans and other
extensions of credit to Borrower pursuant to Section 9.2 hereof.
“Term Loan with Draw Period” means the term loan with draw period made by Lender
to Borrower pursuant to Section 2.1 of this Agreement.
“Term Loan with Draw Period Commitment” means the commitment of Lender to make
the Term Loan with Draw Period in accordance with the provisions of Section
2.1.1 of this Agreement.
“Term Loan Maturity Date” means December 1, 2028.
“Term Note” has the meaning set forth in Section 2.1.2 of this Agreement.
“Third Party Agreement” means a waiver or subordination of Liens reasonably
satisfactory to Lender from any Tenants, subtenants, lessors, mortgagees or
other third parties (in each case other than any Borrower or any Guarantor) that
might have lienholders’ enforcement rights against any Collateral, waiving or
subordinating those rights in favor of Lender and assuring Lender’s access


9

--------------------------------------------------------------------------------




to the Collateral in exercise of Lender’s rights hereunder and such estoppel
certificates, subordination and attornment agreements and other documents or
agreements as Lender may reasonably require from any such Tenant or subtenant.
“Title Insurance Policy” means an ALTA mortgagee title insurance policy (or if
the Property is located in a State which does not permit the issuance of such
ALTA policy, such form as shall be permitted by such State and acceptable to
Lender) in form and substance and containing endorsements to the extent
available under the title insurance regulations under the law of the applicable
State) and affirmative coverages (to the extent available under the title
insurance regulations under the law of the applicable State) reasonably
acceptable to Lender and issued with respect to each Property and insuring the
lien of the Mortgage encumbering the Property.
“Unused Commitment Fee” has the meaning set forth in Section 2.7 hereof.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001.
1.2    Financial Terms. All financial terms used herein shall have the meanings
assigned to them under GAAP unless another meaning shall be specified.
2. The Credit Facility Interest and Fees.
2.1    The Credit Facility.
2.1.1    Term Loan with Draw Period Commitment. Lender agrees, on the terms and
conditions set forth in this Agreement and the Term Note, to make a Term Loan
with Draw Period (the “Term Loan with Draw Period Commitment”) in the maximum
principal amount of ONE HUNDRED MILLION AND 00/100 DOLLARS ($100,000,000.00)
(the “Aggregate Commitment”). Subject to all of the terms and conditions of this
Agreement and the Term Note, during the Draw Period, Lender agrees from time to
time at the request of Borrower to make advances (each, an “Advance” and
collectively, the “Advances”) to Borrower in a maximum aggregate principal
amount not to exceed the Maximum Aggregate Amount. Subject to all of the terms
and conditions of this Agreement and the Term Note, during the Draw Period the
Borrower may borrow, repay and reborrow under this Section 2.1.1. Unless Lender
otherwise determines in its sole and absolute commercially reasonable
discretion, the “Maximum Aggregate Amount” means 80% of the sum of the Appraised
Value of each of the Properties; provided, however, that as to the Properties
listed on Schedule A-2, the Maximum Aggregate Amount shall not be less than 80%
of the sum of the Appraised Value of each such Property except as otherwise set
forth herein and on Schedule A-2 with respect to the Property located at 1207
East Brandon Boulevard, Brandon, Hillsborough County, Florida, designated as
Property Number 14. Borrower acknowledges that the Lender has determined that
the “Maximum Aggregate Amount” for the Property located at 1207 East Brandon
Boulevard, Brandon, Hillsborough County, Florida, designated as Property Number
14 means 60% of the sum of the Appraised Value for such Property. As of the date
hereof, the maximum aggregate principal amount available for borrowing is
NINETY-FOUR MILLION FOUR HUNDRED TWELVE THOUSAND AND 00/100 DOLLARS
($94,412,000.00) (the “Initial Aggregate Amount”). Commencing as of the Draw
Termination Date, the principal balance of the Term Loan with Draw Period then
outstanding shall be due and payable over a nine (9) year term in accordance
with the terms of the Term Note and this Agreement. The proceeds of the Term
Loan with Draw Period shall be used for general corporate purposes. From and
after the Closing Date up to the Draw Termination Date, the Borrower shall have
the option to include additional Properties as Collateral and increase the


10

--------------------------------------------------------------------------------




maximum aggregate principal amount available for borrowing from the Initial
Aggregate Amount to the Aggregate Commitment, subject to the following:


(a)    Any request for an increase to the Maximum Aggregate Amount from the
Initial Aggregate Amount shall be made by delivering to Lender a written request
in a form satisfactory to Lender. The request shall include, without limitation,
(i) the amount of the requested increase up to the Maximum Aggregate Amount from
the Initial Aggregate Amount, (ii) the proposed Property to be added as
Collateral, (iii) the current use of the proposed Property, (iv) the names of
any tenants at the applicable Property, (e) the names of any lease guarantors
that are guaranteeing the leases at the applicable Property, (v) copies of any
leases and lease guarantees for the applicable Property, with the leases having
a remaining term of not less than ten (10) years, and (vi) any other information
regarding the applicable Property as the Lender may reasonably request. Any such
delivery may be made by facsimile or email delivered to the individuals
designated by the Lender to receive such notice.


(b)    Upon receiving a request from the Borrower, the Lender shall determine,
in its commercially reasonable discretion, (i) if the proposed Property is
acceptable, (ii) if the lease and lease guarantees (if any) for the applicable
Property are acceptable, (iii) the due diligence to be required with respect to
such Property, and (d) the amount and requirements of any fees and expenses to
be borne by Borrower with respect to including such Property in the Collateral,
including, without limitation, the fees and expenses for the initial Appraisal,
and for a survey, environmental due diligence, legal, and title work.
(c)    The date for inclusion of each such Property and any increase to the
Maximum Aggregate Amount as a result of adding a Property to the Collateral
shall occur upon satisfaction of all conditions precedent set forth in Section 3
hereof, in the sole opinion of Lender and its counsel together with such
additional reasonable requirements, if any, of Lender and its counsel.
2.1.2    Term Loan with Draw Period Note. On the Closing Date, Borrower shall
execute and deliver to Lender a promissory note (the “Term Note”), in the form
of Exhibit A-1 attached hereto and made a part hereof, which Term Note, in
addition to the records of Lender, shall evidence the Term Loan with Draw Period
and interest accruing thereon. The outstanding principal amount and all accrued
interest under the Term Note shall be due and payable in accordance with the
terms of the Term Note and this Agreement.
2.1.3    Request for Borrowing; Funding Date. Any request for an Advance shall
be made by Borrower delivering to Lender a written request for borrowing in a
form satisfactory to Lender no later than 3:00 p.m. (eastern time) on the date
of funding of the Advance. Any such delivery may be made by electronic mail
delivered to the individuals designated by Lender to receive such requests.
Contemporaneously with each written request for borrowing, Borrower shall
deliver or cause to be delivered to Lender a certificate from Asbury, in the
form attached as Exhibit 4.11 to the Guaranty Agreement of Asbury, signed by a
principal financial officer of Asbury warranting that (a) no “Event of Default”
as specified in the Loan Documents nor any event which, upon the giving of
notice or lapse of time or both, would constitute such an Event of Default, has
occurred, and (b) except as disclosed to Lender in writing, the representations
and warranties contained in the Loan Documents are true and correct in all
material respects (except to the extent relating to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects as of such earlier date).


11

--------------------------------------------------------------------------------




2.1.4    Mortgages. On the Closing Date, each Borrower shall execute and deliver
to Lender a Mortgage as to each property owned by such Borrower as set forth on
Exhibit A-2 attached hereto and made a part hereof (each property set forth on
Exhibit A-2, a “Property”). After the Closing Date, Exhibit A-2 shall be amended
from time to time to provide for (a) Advances being made hereunder and
additional Properties being mortgaged as a result thereof, and (b) a Mortgage on
a Property being released as provided in Section 2.4.5 hereof; provided,
however, that the failure to update or amend Exhibit A-2 shall not affect the
validity or enforceability of the Loan or any Advance made hereunder, Lender’s
interest in the Collateral, Lender’s rights under the Loan Documents and/or the
Obligations of the Borrower or the Guarantors under the Loan Documents.
2.2    Interest. Each Borrower agrees to pay interest in respect of all unpaid
principal amounts of the Loan from the respective dates such principal amounts
are advanced until paid (whether at stated maturity, on acceleration or
otherwise) at the Applicable Margin for such LIBOR Loan plus LIBOR. Such
interest rate shall be fixed for each LIBOR Period for which it is determined
and shall apply for that Loan.
2.3    Repayment of Loans. The principal amount of the Term Loan with Draw
Period is due and payable and shall be repaid by Borrower in accordance with the
provisions of the Term Note.
2.4    Additional Payment Provisions.
2.4.1    Payment of Other Obligations. The balance of the Obligations under the
Loan Documents requiring the payment of money shall be repaid by Borrower to
Lender as and when provided in the relevant Loan Documents, or, if no date of
payment is otherwise specified in the Loan Documents, on demand.            
2.4.2    Time and Location of Payment. Borrower shall make each payment of
principal of and interest on the Loan and fees hereunder not later than 2:00
p.m. (local time Charlotte, North Carolina) on the date when due, without set
off, counterclaim or other deduction. Whenever any payment of principal of, or
interest on, the Loan or of fees shall be due on a day which is not a Business
Day, the date for payment thereof shall be extended to the next succeeding
Business Day. If the date for any payment of principal is extended by operation
of law or otherwise, interest thereon shall be payable for such extended time.
2.4.3    Late Charge. If any payments are not timely made, Borrower shall also
pay to Lender a late charge equal to 5% of each payment past due for 10 or more
days. This late charge shall not apply to payments due at maturity or by
acceleration of the Loan, unless such late payment is in an amount not greater
than the highest periodic payment due hereunder.


2.4.4    Swaps are Independent. Any prepayment shall not affect Borrower’s
obligation to continue making payments under any Swap Agreement, which shall
remain in full force and effect notwithstanding such prepayment, subject to the
terms of such Swap Agreement.
2.4.5    Releases of Property. So long as no Default or Event of Default shall
have occurred and be continuing under the Loan Documents, Lender agrees, upon
the request of Borrower, to release a Property from the lien of the Mortgage
securing the Term Loan with Draw Period upon the


12

--------------------------------------------------------------------------------




payment to Lender of the Required Release Amount (as hereinafter defined).
During the Draw Period, the “Required Release Amount”, if any, means an amount
equal to the aggregate outstanding principal balance of the Term Loan with Draw
Period at such time, minus the Maximum Aggregate Amount immediately following
the release of the applicable Property. Upon the expiration of the Draw Period
and at all times thereafter, the “Required Release Amount” means an amount equal
to the sum of (a) the aggregate outstanding principal balance of the Term Loan
with Draw Period at such time, minus (b) an amount equal to the Loan to Value
Ratio at such time multiplied by the Appraised Value of each of the Properties
for which a release has not been requested or required as hereinafter provided,
plus (c) all accrued interest and other expenses payable under the Loan
Documents.
Upon payment by Borrower of the Required Release Amount and release of the
applicable Property from the lien of the Mortgage, any Guarantor (other than
Asbury) that occupies and operates the applicable Property as a Tenant shall be
released as a Guarantor and its Guaranty Agreement terminated; provided,
however, that if such Guarantor occupies and operates more than one Property as
a Tenant, such Guarantor shall be released from its Guaranty Agreement only as
to the portion of the Loan allocated to the released Property. Notwithstanding
anything to the contrary set forth herein, (i) Certain Properties listed on
Exhibit A-3 are designated as being affiliated with and/or useful to the
operations of one or more other Properties listed on Exhibit A-3. Any such
Properties which are so designated as being so affiliated/useful to the
operations of another are referred to as an “Affiliated Property Group”. If
Borrower shall request release of a Property from the lien of the Mortgage
securing the Term Loan with Draw Period and such Property is included within an
Affiliated Property Group, Lender reserves the right, within three (3) days of
receipt of Borrower’s written request for release of such Property from the lien
of the Mortgage, to require that the Required Release Amount be paid for each
and/or any other Property included within such Affiliated Property Group and
each such Property included within such Affiliated Property Group also shall be
released upon payment of the Required Release Amount for such Property; and (ii)
At such time as the aggregate Appraised Values of the Dealership Properties
comprise less than fifty (50%) percent of the aggregate Appraised Values of all
of the then remaining Properties, Lender reserves the right at any time
thereafter, upon thirty (30) days prior written notice, to require that the
Required Release Amount be paid for each and/or any Property which is not a
Dealership Property and each such Property which is not a Dealership Property
also shall be released upon payment of the Required Release Amount for such
Property.
2.5    Default Rate. In addition to all other rights contained in the Loan
Documents, if an Event of Default occurs, the principal amount of all
outstanding Obligations, other than Obligations under any Swap Agreements
between Borrower and Lender or its Affiliates, may, at Lender’s option, bear
interest at the Default Rate. The Default Rate shall apply from acceleration
until such Obligations or any judgment thereon is paid in full.


2.6    Calculation of Interest. All fees and other charges provided for in this
Agreement that are calculated as a per annum percentage of any amount and all
interest shall be calculated daily and shall be computed on the actual number of
days elapsed over a year of 360 days.            
2.7    Unused Commitment Fee. During the Draw Period, Borrower shall pay to
Lender a non-refundable fee (“Unused Commitment Fee”) equal to 0.02% per month
on the difference between (a) the Aggregate Commitment and (b) the aggregate
Advances outstanding during such month; provided, however, so long as the
aggregate Advances outstanding during any applicable month shall exceed fifty
percent (50%) of the Aggregate Commitment, no such Unused Commitment Fee shall
be due and payable


13

--------------------------------------------------------------------------------




for such month. The Unused Commitment Fee for any month shall be due and payable
by Borrower on or before the 1st day of the immediately succeeding month.


2.8    Statement of Account. If Lender provides Borrower with a statement of
account on a periodic basis, such statement will be presumed complete and
accurate and will be definitive and binding on Borrower, unless objected to with
specificity by Borrower in writing within forty-five (45) days after receipt.
2.9    USA Patriot Act Notice. To help fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person who opens an
account. For purposes of this Section, account shall be understood to include
loan accounts.
3.    Conditions Precedent to Extensions of Credit.
3.1    Conditions Precedent to Initial Extensions of Credit. Lender shall not be
required to fund any Advance or make any other extension of credit hereunder
unless and until the following initial conditions shall have been satisfied by
Borrower, in the sole opinion of Lender and its counsel:
3.1.1    Loan Documents. Borrower and each other party to any Loan Document, as
applicable, shall have executed and delivered this Agreement, the Note, the
Mortgages and other required Loan Documents, as applicable, all in form and
substance satisfactory to Lender.
3.1.2    Supporting Documents and Other Conditions. Borrower shall cause to be
delivered to Lender the following documents and shall satisfy the following
conditions:
(a)    Governing Documents. A copy of the governing instruments of each Borrower
and Guarantor, and good standing certificates of each Borrower and Guarantor
certified by the appropriate official of their respective states of
incorporation and such other states requested by Lender in which the Collateral
is located;


(b)    Incumbency Certificates and Resolutions. Incumbency certificate and
certified resolutions of the board of directors (or other appropriate governing
body) of each Borrower and Guarantor, signed by the Secretary or another
authorized officer of each Borrower or Guarantor, as the case may be,
authorizing the execution, delivery and performance of the Loan Documents;
(c)    Legal Opinions. The legal opinions of Borrower’s and Guarantor’s legal
counsel, each addressed to Lender regarding such matters as Lender and its
counsel may request;
(d)    Property Searches. Title Insurance Commitment, Surveys, zoning reports,
evidence of zoning compliance and such other searches and due diligence as the
Lender shall require regarding each Property;
(e)    Additional Searches. UCC‑11 searches and other Lien searches showing no
existing security interests in or Liens on the Collateral other than Permitted
Liens;


14

--------------------------------------------------------------------------------




(f)    Insurance. Satisfactory evidence of insurance meeting the requirements of
Section 5.6;
(g)    Security Interest Documents. The Mortgages and UCC‑1 financing statements
covering the Collateral shall duly have been recorded or filed in the manner and
places required by law to establish, preserve, protect and perfect the interests
and rights created or intended to be created by the Loan Documents; and all
taxes, fees and other charges in connection with the execution, delivery and
filing thereof shall duly have been paid;
(h)    Subordinations. Subordinations satisfactory to Lender from all Affiliates
(other than Asbury) as required by Section 5.15;
(i)    Third Party Agreements. Third Party Agreements as required by Lender;
(j)    Payoff Letters. A complete and final payoff letter from any lender whose
outstanding Debt is to be satisfied by remittance of proceeds of the Loan, and,
if applicable, such disbursement letter as shall be required to direct the
payment of loan proceeds and discharges and/or other termination documents to
release and discharge all Liens encumbering the Collateral all in recordable
form and reasonably satisfactory to Lender;
(k)    Appraisals. All required appraisals shall have been completed to Lender’s
satisfaction;


(l)    Environmental. All required environmental due diligence shall have been
completed to Lender’s satisfaction;
(m)    Additional Documents. All additional opinions, documents, certificates
and other assurances that Lender or its counsel may reasonably require;
(n)    Payment of Fees. Satisfactory evidence of payment of all fees due and
reimbursement of all costs incurred by Lender, and evidence of payment to other
parties of all fees or costs which Borrower is required under the Loan Documents
to pay by the date of the Loan;
(o)    No Litigation. There shall be no litigation in which any Borrower or
Guarantor is a party defendant, which Lender reasonably determines may have a
Material Adverse Effect; and
(p)    Financial Information.     Such financial information regarding each
Borrower and Guarantor as Lender shall have requested, and Lender shall be
satisfied therewith.
3.2    Conditions Precedent to All Extensions of Credit. In addition to any
other requirement set forth in this Agreement, Lender shall not be required to
fund any Advance or make any other extension of credit hereunder unless and
until the following conditions shall have been satisfied by Borrower, in the
sole opinion of Lender and its counsel:


15

--------------------------------------------------------------------------------




3.2.1    Compliance. The representations and warranties contained herein and in
each of the other Loan Documents shall be true on and as of the date of the
signing of this Agreement and true and correct in all material respects on the
date of each Advance or other extension of credit by Lender pursuant hereto
(except to the extent relating to an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date), with the same effect as though such representations and
warranties had been made on and as of each such date, and on each such date, no
Default or Event of Default shall have occurred and be continuing.
3.2.2    Additional Documentation. Lender shall have received all additional
documents which may be otherwise required under the Loan Documents in connection
with such Advance or other extension of credit.
4.    Representations and Warranties. In order to induce Lender to enter into
this Agreement and to make the Loan or otherwise extend credit as provided for
herein, Borrower, jointly and severally, makes the following representations and
warranties, all of which shall survive the execution and delivery of the Loan
Documents. Unless otherwise specified, such representations and warranties shall
be deemed made as of the date hereof and as of the date of each extension of
credit hereunder:
4.1    Valid Existence and Power. Borrower is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
is duly qualified or licensed to transact business in all places where the
failure to be so qualified would have a Material Adverse Effect on it. Borrower
has the power to make and perform the Loan Documents executed by it and all such
instruments will constitute the legal, valid and binding obligations of
Borrower, enforceable in accordance with their respective terms, subject only to
bankruptcy and similar laws affecting creditors’ rights generally.
4.2    Authority. The execution, delivery and performance thereof by Borrower of
the Loan Documents (a) have been duly authorized by all necessary actions of
Borrower, and do not and will not violate any provision of law or regulation, or
any writ, order or decree of any court or governmental or regulatory authority
or agency or any provision of the governing instruments of Borrower, and (b) do
not and will not, with the passage of time or the giving of notice, result in a
breach of, or constitute a default or require any consent under, or result in
the creation of any Lien upon any property or assets of Borrower pursuant to,
any law, regulation, instrument or agreement to which Borrower is a party or by
which Borrower or its properties may be subject, bound or affected, except, (i)
solely in the case of a breach or default (and not in the case of any consent or
Lien) under clause (b), to the extent such breach or default would not
reasonably be expected to have a Material Adverse Effect, and (ii) any such
consent that has been obtained.
4.3    Financial Condition. Borrower is not aware of any material adverse fact
(other than facts which are generally available to the public and not particular
to Borrower, such as general economic trends) concerning the conditions or
future prospects of Borrower (taken as a whole) which has not been fully
disclosed to Lender, including any material adverse change in the operations or
financial condition of Borrower (taken as a whole) since the date of the most
recent financial statements delivered to Lender. Borrower (taken as a whole) is
Solvent, and after consummation of the transactions set forth in this Agreement
and the other Loan documents, Borrower (taken as a whole) will be Solvent.


16

--------------------------------------------------------------------------------




4.4    Litigation. Except as disclosed on Exhibit 4.4 hereof, there are no suits
or proceedings pending, or to the Knowledge of Borrower threatened, before any
court or by or before any governmental or regulatory authority, commission,
bureau or agency or public regulatory body against or affecting Borrower, or its
assets, which would reasonably be expected to have a Material Adverse Effect.
4.5    Agreements, Etc. Borrower is not a party to any agreement or instrument
or subject to any court order, governmental decree or any charter or other
corporate restriction, which would have a Material Adverse Effect. Borrower is
in compliance in all material respects with the requirements of all applicable
laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
4.6    Authorizations. All authorizations, consents, approvals and licenses
required under applicable law or regulation for the ownership or operation of
the property owned or operated by Borrower, or for the conduct of any business
in which it is engaged have been duly issued and are in full force and effect,
except in each case to the extent that failure of the foregoing to be duly
issued and in full force and effect would not reasonably be expected to have a
Material Adverse Effect. Borrower is not in default, nor has any event occurred
which with the passage of time or the giving of notice, or both, would
constitute a default, under any of the terms or provisions of any part thereof,
or under any order, decree, ruling, regulation, closing agreement or other
decision or instrument of any governmental commission, bureau or other
administrative agency or public regulatory body having jurisdiction over
Borrower, which default would have a Material Adverse Effect on Borrower.
Borrower has all requisite governmental licenses, authorizations, consents and
approvals to execute, deliver and perform its obligations under the Loan
Documents to which it is a party.
4.7    Title. Borrower has insurable title to the Property and owns all property
necessary in the operation of its business, except in each case for such defects
in title or such failure to own or lease property as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
Borrower owns the Property free and clear of all Liens, except Permitted Liens.
Except as disclosed on Exhibit 4.7 hereof, Borrower alone has full ownership
rights in the Collateral.
4.8    Collateral. The security interests granted to Lender pursuant to any
Mortgage (a) constitute and, as to subsequently acquired property included in
the Collateral covered by the Mortgage, will constitute, security interests
entitled to all of the rights, benefits and priorities provided by the Code (to
the extent such Collateral is personal property subject to the Code) and
applicable State law and (b) are, and as to such subsequently acquired
Collateral will be, fully perfected, superior and prior to the rights of all
third persons, now existing or hereafter arising, subject only to Permitted
Liens. The Collateral is intended for use solely in Borrower’s business.
4.9    Jurisdiction of Organization. The jurisdiction in which Borrower is
organized, existing and in good standing, the chief executive office of Borrower
where Borrower’s business records are located, all of Borrower’s other places of
business and any other places where any information regarding Collateral is
kept, are all correctly and completely indicated on Exhibit 4.9 hereof.


17

--------------------------------------------------------------------------------




4.10    Taxes. Except to the extent Properly Contested, Borrower has filed all
federal and state income and other tax returns which are required to be filed,
and has paid all taxes as shown on said returns and all taxes, including
withholding, FICA and ad valorem taxes, shown on all assessments received by it
to the extent that such taxes have become due. Except to the extent Properly
Contested, Borrower is not subject to any federal, state or local tax Liens nor
has Borrower received any notice of deficiency or other official notice to pay
any taxes. Except to the extent Properly Contested, Borrower has paid all sales
and excise taxes payable by it.
4.11    Labor Law Matters. No goods or services have been or will be produced by
Borrower in violation of any applicable labor laws or regulations or any
collective bargaining agreement or other labor agreements or in violation of any
minimum wage, wage-and-hour or other similar laws or regulations.
4.12    Judgment Liens. Neither Borrower nor any of its assets are subject to
any unpaid judgments (whether or not stayed) or any judgment liens in any
jurisdiction as of the date hereof or, as to any time after the date hereof,
except to the extent that (a) such unpaid judgments or judgment liens would not
reasonably be expected to result in a Material Adverse Effect or (b) such unpaid
judgments or judgments liens are not senior to or pari passu with the Lien of
Lender on any of the Collateral.
4.13    Environmental. The Borrower has complied in all respects with all
Environmental Laws except where the failure to comply could not be expected to
have a Material Adverse Effect. Borrower has not received written notice of any
failure so to comply except where the failure to comply could not be expected to
have a Material Adverse Effect. Borrower does not manage any Hazardous Materials
in a manner that violates any regulations promulgated pursuant to Environmental
Laws except for any such violation that could not be expected to have a Material
Adverse Effect. To Borrower’s Knowledge, no portion of any Property is a
protected wetland.
4.14    ERISA. Each plan (a “Plan”) maintained for employees of Borrower or any
Subsidiary and covered by Title IV of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) is in compliance in all material respects with
the applicable provisions of ERISA, the Internal Revenue Code of 1986, as
amended, and other federal or state laws. No Termination Event (as hereinafter
defined) with respect to any Plan has occurred and is continuing that would
reasonably be expected to result in a Material Adverse Effect. For the purposes
of this Agreement, a “Termination Event” shall mean a “reportable event” as
defined in Section 4043(b) of ERISA, or the filing of a notice of intent to
terminate under Section 4041 of ERISA. Except as disclosed on Exhibit 4.14,
neither Borrower nor any Subsidiary has any unfunded liability with respect to
any such Plan that would reasonably be expected to have a Material Adverse
Effect.
4.15    Investment Company Act. Neither Borrower nor any Subsidiary nor
Guarantor is an “investment company” as defined in the Investment Company Act of
1940, as amended.
4.16    Sanctioned Persons; Sanctioned Countries. Borrower (a) is not a
Sanctioned Person nor (b) does it do business in a Sanctioned Country or with a
Sanctioned Person in violation of the economic sanctions of the United States
administered by OFAC. The proceeds of any Loan will not be used to fund any
operation in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.


18

--------------------------------------------------------------------------------




4.17    Compliance with Covenants; No Default. Borrower is, and upon funding of
the Loans on the Closing Date will be, in compliance with all of the covenants
hereof. No Event of Default has occurred, and the execution, delivery and
performance of the Loan Documents and the funding of the Loans on the Closing
Date will not cause an Event of Default.
4.18    Full Disclosure. There is no material fact of which Borrower has
Knowledge that Borrower has not disclosed to Lender which could reasonably be
expected to have a Material Adverse Effect. No Loan Document, nor any agreement,
document, certificate or statement delivered by Borrower to Lender, contains any
untrue statement of a material fact or omits to state any material fact which
Borrower has Knowledge of necessary to keep the other statements from being
misleading in any material respect.        
4.19    Utilities and Public Access. To Borrower’s Knowledge, the Property has
any necessary rights of access to public ways and is served by public water,
sewer, sanitary sewer and drain facilities adequate to service the Property for
its intended use. All public utilities necessary to the full use and enjoyment
of the Property are located either in the public right of way abutting such
Property (which are connected so as to serve such Property without passing over
other property) or in recorded easements serving such Property and such
easements are set forth in and insured by the respective Title Insurance Policy.
To Borrower’s Knowledge, all roads necessary for the use of the Property for its
current respective purpose have been completed, are physically open and
dedicated to public use and have been accepted by all Governmental Authorities.
4.20    Condemnation. Except as described in Exhibit 4.20 hereof, no
condemnation or other similar proceeding has been commenced, or to Borrower’s
Knowledge, is overtly threatened or contemplated with respect to all or any
portion of any Property or for the relocation of roadways providing access to
such Property.
4.21    Use and Operation of Property. Each Property is occupied, used and
operated by each applicable Borrower or each applicable Tenant as set forth on
Exhibit 4.21 exclusively for the franchised retail motor vehicle sales, service
or other related purposes as identified on Exhibit 4.21 hereof or for such other
purposes as identified on Exhibit 4.21 hereof.
4.22    Certificate of Occupancy; Licenses. Except to the extent disclosed on
Exhibit 4.22, to Borrower’s Knowledge, all material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required for the legal use, occupancy and operation of the
Property for its permitted use (collectively, the “Licenses”) pursuant to
Section 4.21, have been obtained and are in full force and effect and are not
subject to revocation, suspension or forfeiture. Borrower shall keep and
maintain all licenses necessary for the operation of the Property for its
permitted use. To Borrower’s Knowledge, the use being made of the Property is in
conformity with the certificate of occupancy issued for the Property.
4.23    Flood Zone. To Borrower’s Knowledge, except as shown on the related
Survey, none of the Improvements on the Property are located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards and, if so located, the flood insurance required pursuant to
Section 5.6.1 is in full force and effect with respect to the Property.
4.24    Physical Condition. Except to the extent disclosed on Exhibit 4.24
hereof as of the date hereof or except to the extent Borrower is diligently
making repairs and/or replacements in the


19

--------------------------------------------------------------------------------




ordinary course of business after the date hereof, the Property, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
irrigation systems and all structural components, is in good condition, order
and repair in all material respects; and there exists no structural or other
material defects or damages in the Property, whether latent or otherwise.
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond. Except to the extent disclosed
on Exhibit 4.24 hereof as of the date hereof or to the extent disclosed in
writing to Lender as to damage occurring after the date hereof, the Property is
free from material damage caused by fire or other casualty. Except to the extent
disclosed on Exhibit 4.13 hereof as of the date hereof or except to the extent
Borrower is diligently making repairs and/or replacements in the ordinary course
of business after the date hereof, to Borrower’s Knowledge, all liquid and solid
waste disposal, septic and sewer systems located on the Property are in a good
and safe condition and repair and in material compliance with all applicable
legal requirements.
4.25    Boundaries. All of the Improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, in any such case so as
to adversely affect the value or marketability of the Property, except those
which are insured against by the applicable Title Insurance Policy and/or
disclosed on the related Survey.


4.26    Possession of Property. Other than Borrower, no Person has any
possessory interest in the Property or right to occupy the same except for the
Tenant under the provisions of each Lease as identified on Exhibit 4.26.
4.27    Survey. To Borrower’s Knowledge, the Survey for the Property delivered
to Lender in connection with this Agreement does not fail to reflect any
material matter affecting the Property or the title thereto.
4.28    Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity and, to Borrower’s Knowledge,
there are no illegal activities or activities relating to any controlled
substances at the Property that would reasonably be expected to result in (a)
the forfeiture or seizure of all or any portion of the Property or (b) a
Material Adverse Effect.
4.29    Management Agreement. Except as set forth on Exhibit 4.29 hereto, the
Property is self-managed by Borrower and, therefore, there are no property
management agreements pursuant to which a third party is to provide property
management services with respect to the Property.
4.30    Brokerage/Developer Fees. There are no brokerage commissions or
developers fees or agreements pursuant to which a third party is entitled to
payment from Borrower or Guarantor relating to the acquisition of the
Collateral.
4.31    Franchise Agreements. Each Franchise Agreement is valid and in full
force and effect and, to Borrower’s Knowledge, no Borrower is aware of any event
which with notice, lapse of


20

--------------------------------------------------------------------------------




time, or both would allow any manufacturer which is a party to any of the
Franchise Agreements to terminate any such agreements. Borrower has not received
any notice of termination of any Franchise Agreement.
4.32    Inter-Company Debt. Other than trade payables incurred and receivables
established in the ordinary course of business, there is no outstanding debt
owed by any Borrower to any Affiliate.
4.33    Leases. Borrower is the owner and lessor of landlord’s interest in each
Lease at the Property (if applicable). There has been no prior sale, transfer or
assignment, hypothecation or pledge of the Lease or of the rents received
therein. Borrower has delivered to Lender a true and complete copy of each
Lease. Each Lease is in full force and effect and (a) there are no defaults
thereunder by either party and there are no conditions that, with the passage of
time or the giving of notice, or both, would constitute defaults thereunder; (b)
no rent (including security deposits) has been paid more than one (1) month in
advance of its due date; (c) there are no offsets or defenses to the payment of
any portion of the rents; (d) all work to be performed by Borrower under the
Lease has been performed as required and has been accepted by the applicable
Tenant, and any payments, free rent, partial rent, rebate of rent or other
payments, credits, allowances or abatements required to be given by Borrower to
any Tenant has already been received by such Tenant; (e) the Tenant under each
Lease has not assigned its Lease or sublet all or any portion of the premises
demised thereby, no Tenant holds its leased premises under assignment or
sublease, nor does anyone except such Tenant and its employees occupy such
leased premises; (f) except to the extent expressly set forth in the Lease, no
Tenant under any Lease has a right or option pursuant to such Lease or otherwise
to purchase all or any part of the leased premises or the building of which the
leased premises are a part; (g) no Tenant under any Lease has any right or
option for additional space in the Improvements; (h) the term of each Lease has
commenced; (i) payment of base, fixed or minimum rent under each Lease has
commenced; and (j) the related Franchise Agreements are in full force and
effect.
5.    Affirmative Covenants of Borrower. Borrower, jointly and severally,
covenants and agrees that from the date hereof and until payment in full of the
Obligations and the formal termination of this Agreement:    
5.1    Inspections; Access to Books and Records.
5.1.1    Inspections of Books and Records. Borrower will allow Lender, or its
agents, during normal business hours, access to the books, records and such
other documents of Borrower as Lender shall reasonably require, and allow
Lender, at Borrower’s expense, to inspect, audit and examine the same and to
make extracts therefrom and to make copies thereof. At any time other than
during a Default Period, Lender shall provide reasonable notice prior to any
inspection and/or audit and shall not conduct such inspection and/or audit more
than once in any twelve (12) month period.
5.1.2     Environmental Inspections. Lender shall have the right to arrange for
or conduct environmental inspections of each Property from time to time
(including the taking of soil, water, air or material samples). The cost of such
inspections shall be borne by Borrower only in the case of such inspections made
during a Default Period or which are required by laws or regulations applicable
to Lender.


21

--------------------------------------------------------------------------------




5.1.3    Property Inspections. Lender, or its representatives or agents, are
authorized to enter at any reasonable time upon any part of any Property for the
purpose of inspecting any Property and for the purpose of performing any of the
acts it is authorized to perform under the terms of the Mortgage. At any time
other than during a Default Period, Lender shall provide reasonable notice prior
to any such Property inspection.
5.2    Business Continuity. Borrower will conduct its business in substantially
the same manner as such business is now conducted, and businesses ancillary or
reasonably related thereto. If any Borrower ceases to conduct business at any
Property owned by such Borrower, Borrower will provide written notice thereof to
Lender together with a description of any alternate or substitute location in
respect thereof, if any.
5.3    Intentionally Omitted.
5.4    Compliance with Swap Agreements. Borrower will comply with all terms and
conditions contained in any Swap Agreements, if applicable, as in effect from
time to time, except to the extent that noncompliance therewith would not
reasonably be expected to result in a Material Adverse Effect. Nothing in this
Section 5.4 shall affect or negate any applicable notice, grace and/or cure
periods provided for in this Agreement, any other Loan Documents or any Swap
Agreements, if applicable, as in effect from time to time.
5.5    Intentionally Omitted.
5.6    Insurance.
5.6.1    Required Insurance. Borrower shall maintain with respect to each
Property: (a) during construction of any Improvements on each Property,
“all-risk” builders risk insurance which must include windstorm, hail damage,
fire and vandalism (non-reporting Completed Value with Special Cause of Loss
form), in an amount not less than the completed replacement value of the
Improvements under construction, naming Lender as mortgagee and loss payee; (b)
upon completion of construction, upon occupancy of any Improvements, and at all
other times, insurance against loss or damage by fire and other casualties and
hazards by insurance written on an “all risks” basis, including malicious
mischief coverage, in an amount not less than the replacement cost thereof,
including coverage for loss of rents or business interruption if applicable,
naming Lender as loss payee and mortgagee; (c) if any Property is required to be
insured pursuant to the National Flood Reform Act of 1994, and the regulations
promulgated thereunder, flood insurance is required in the amount equal to the
lesser of the loan amount or maximum available under the National Flood
Insurance Program, but in no event should the amount of coverage be less than
the value of the improved structure, naming Lender as mortgagee and loss payee.
If, after closing, any Property (or any part thereof) is remapped and if the
vertical Improvements are determined to be located in a special flood hazard
area, Borrower must obtain and maintain a flood insurance policy. If, within
forty-five (45) days of receipt of notification from Lender that any Property
has been reclassified by FEMA as being located in a special flood hazard area,
Borrower has not provided sufficient evidence of flood insurance, Lender is
mandated under federal law to purchase flood insurance on behalf of Borrower,
and Lender will add the associated costs to the principal balance of the
applicable Note. If the land or any portion thereof is located in a special
flood hazard area, this Agreement may be terminated by Lender at its sole
option; (d) as applicable, insurance which complies with the workers’
compensation and employers’ liability laws of all states in which


22

--------------------------------------------------------------------------------




Borrower shall be required to maintain such insurance; and (e) commercial
general liability insurance providing coverage in such amount as Lender may
require but in no event less than $1,000,000.00 combined single limit, naming
Lender as an additional insured; and (f) such other insurance as Lender may
reasonably require from time to time.
5.6.2    Insurance Endorsement. All property insurance policies shall contain an
endorsement or agreement by the insurer in form satisfactory to Lender that any
loss shall be payable in accordance with the terms of such policy
notwithstanding any act or negligence of Borrower and the further agreement
(within both the property and liability policies) of the insurer waiving rights
of subrogation against Lender, and rights of set-off, counterclaim or deductions
against Borrower.
5.6.3    Type. All insurance policies shall be in form, provide coverages, be
issued by companies and be in amounts reasonably satisfactory to Lender. At
least 30 days prior to the expiration of each such policy, Borrower shall
furnish Lender with evidence satisfactory to Lender that such policy has been
renewed or replaced or is no longer required hereunder. All such policies shall
provide that the policy will not be canceled or materially amended without at
least 30 days prior written notice to Lender. In the event Borrower fails to
provide, maintain, keep in force, and furnish to Lender the policies of
insurance required by this paragraph, Lender may procure such insurance or
single-interest insurance in such amounts, at such premium, for such risks and
by such means as Lender chooses, at Borrower’s expense; provided however, Lender
shall have no responsibility to obtain any insurance, but if Lender does obtain
insurance, Lender shall have no responsibility to assure that the insurance
obtained shall be adequate or provide any protection to Borrower.
5.6.4    Insurance Proceeds. After occurrence of any loss to all or any part of
any Property the cost of repair, replacement or restoration of which is
reasonably anticipated to exceed $2,000,000 individually or in the aggregate (a
“Material Casualty Loss”), Borrower shall give prompt written notice thereof to
Lender. In the event of a Material Casualty Loss, all insurance proceeds,
including unearned premiums, shall be payable to Lender, and Borrower hereby
authorizes and directs any affected insurance company to make payment of such
proceeds directly to Lender and not to Lender and Borrower jointly. In the event
of any Material Casualty Loss, Lender is hereby authorized by Borrower to make
proof of loss if not promptly made by Borrower, and to settle, adjust or
compromise any claims for loss or damage under any policy or policies of
insurance and Borrower appoints Lender as its attorney-in-fact to receive and
endorse any insurance proceeds to Lender, which appointment is coupled with an
interest and shall be irrevocable as long as any Obligations remain unsatisfied.
Borrower shall pay the costs of collection, including attorneys’ fees, of
insurance proceeds payable on account of such damage or destruction. Except to
the extent provided herein, Borrower shall have no claim against the insurance
proceeds, or be entitled to any portion thereof, and all rights to the insurance
proceeds are hereby assigned to Lender as security for payment of the
Obligations. In the event of any Material Casualty Loss, Lender shall have the
option of applying or paying all or part of the insurance proceeds to (a) the
Obligations in such order as Lender may determine, (b) restoration, replacement
or repair of such Property in accordance with Lender’s standard construction
loan disbursement conditions and requirements, or (c) Borrower. Nothing herein
shall be deemed to excuse Borrower from restoring, repairing and maintaining
each Property as required herein. Notwithstanding the foregoing, provided that
so long as either (a) the Material Casualty Loss affects less than fifty (50%)
percent of the then current fair market value of the Property, as determined by
Appraisal reviewed and approved by Lender in its reasonable judgment, and no
Event of Default or event, which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default shall have occurred, or (b)
all of the


23

--------------------------------------------------------------------------------




following conditions are fully satisfied by Borrower, Lender shall disburse
insurance proceeds from a Material Casualty Loss for repair and restoration of a
Property in accordance with Lender’s standard construction loan disbursement
conditions and requirements: (i) no Event of Default or event which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default shall have occurred and be continuing; (ii) Borrower shall have
delivered evidence satisfactory to Lender that such Property can be fully
repaired and restored at least six (6) months prior to the maturity of the
Obligations; (iii) no Lease of such Property is cancelable or terminable by the
Tenant or Borrower on account of the casualty or, if it is, the Tenant or
Borrower (as applicable) has waived in writing its right to cancel; (iv) the
work is performed under a fixed price or guaranteed maximum price contract
reasonably satisfactory to Lender in accordance with plans and specifications
and a budget reasonably satisfactory to Lender in accordance with all legal
requirements; (v) Borrower shall have deposited with Lender for disbursement in
connection with the restoration the greater of: (X) the applicable deductible
under the insurance policies covering the loss; or (Y) the amount by which the
cost of restoration of such Property to substantially the same value, condition
and character as existed prior to such damage is estimated by Lender to exceed
the net insurance proceeds; (vi) Borrower has paid as and when due all of
Lender’s costs and expenses incurred in connection with the collection and
disbursement of insurance proceeds, including without limitation, inspection,
monitoring, engineering and legal fees. If not paid on demand, at Lender’s
option, such costs may be deducted from the disbursements made by Lender or
added to the sums secured by the Mortgage; and (vii) such other terms and
conditions as Lender may reasonably require.
Notwithstanding anything set forth in this Section 5.6.4 to the contrary, in the
event of any loss to all or any part of any Property which is not a Material
Casualty Loss, Borrower is authorized to make proof of loss, settle, adjust or
compromise any claims for loss or damage under any policy or policies of
insurance and shall be entitled to receive all insurance proceeds, including
unearned premiums; provided that Borrower covenants to use such proceeds for the
repair, replacement or restoration of the Property.
5.7    Maintain Properties. Borrower will maintain, preserve and keep its
property in good repair, working order and condition, ordinary wear and tear
excepted, making all replacements, additions and improvements thereto necessary
for the proper conduct of its business, unless prohibited by the Loan Documents.
5.8    Intentionally Omitted.
5.9    Notice of Default and Other Notices. Borrower (or Asbury on behalf of
Borrower) shall provide to Lender prompt notice of (a) the occurrence of any
Event of Default and what action (if any) Borrower is taking to correct the
same; (b) any rejection, return, offset, dispute, loss or other circumstance
which, in each such case, could be expected to have a Material Adverse Effect on
Borrower or on the Collateral, taken as a whole, (c) the cancellation or
termination of, or any default under, any Material Agreement to which Borrower
is a party or by which any of its properties are bound, if such cancellation,
termination or breach is reasonably likely to result in a Material Adverse
Effect; (d) any loss or threatened loss of material licenses or permits; (e) all
notices of default or other material notices from any Tenant to any Borrower;
(f) any dispute, litigation, investigation, proceeding or suspension between the
Borrower and any governmental authority which dispute, litigation,
investigation, proceeding or suspension arising under this clause (f) has
resulted or could reasonably be expected to result in a Material Adverse Effect;
(g) the commencement of, or any material development in, any


24

--------------------------------------------------------------------------------




litigation or proceeding affecting the Borrower, including pursuant to any
applicable Environmental Laws, where the result of such event arising under this
clause (g) has resulted or could reasonably be expected to result in a Material
Adverse Effect; (h) receipt of any citations, warnings, orders, notices, consent
agreements, process or claims alleging or relating to material violations of any
Environmental Laws or to the environmental condition of each Property; (i) any
notice from taxing authorities as to claimed deficiencies in an amount
aggregating $250,000 or more or any tax lien or any notice relating to alleged
ERISA violations involving an amount at issue of $250,000 or more, and (j) any
Reportable Event, as defined in ERISA. Any such notice will include the status
of any unresolved item covered by any previous notices and provide such other
information as may be reasonably requested by Lender.
5.10    Intentionally Omitted.
5.11    Intentionally Omitted.
5.12    Intentionally Omitted.
5.13    Maintenance of Existence and Rights. Borrower shall preserve and
maintain its corporate existence, authorities to transact business, rights and
franchises, trade names, patents, trademarks and permits necessary to the
conduct of its business, except in connection with a transaction not otherwise
prohibited hereunder, and except to the extent that the failure to preserve and
maintain the foregoing would not reasonably be expected to result in a Material
Adverse Effect.
5.14    Payment of Taxes. Borrower shall pay before delinquent all federal and
state income or property taxes, and all other material taxes, assessments and
governmental charges or levies imposed upon Borrower or which may become a lien
upon any Property (all of the foregoing collectively, “Impositions”), except and
to the extent only that such Impositions are being Properly Contested.
5.15    Subordination. Borrower shall cause all debt and other obligations now
or hereafter owed to any Affiliate (other than Asbury), other than trade
payables incurred and receivables established in the ordinary course of
business, to be subordinated in right of payment and security to the Obligations
in accordance with subordination agreements satisfactory to Lender.
5.16    Intentionally Omitted.
5.17    Leases, Subleases and Easements. Borrower shall, at all times, comply in
all material respects with the terms and provisions of any Lease or easement
which may constitute a portion of any Property. Except as otherwise provided in
Section 6.13 hereof, Borrower shall not, without the prior written consent of
Lender (which consent shall not be unreasonably withheld or delayed), enter into
any new Lease of all or any portion of any Property, agree to the cancellation
or surrender under any Lease of all or any portion of any Property, agree to
prepayment of rents, issues or profits (other than rent paid at the signing of a
Lease), modify any such Lease so as to shorten the term, decrease the rent,
accelerate the payment of rent, or change the terms of any renewal option; and
any such purported new Lease, cancellation, surrender, prepayment or
modification made without the consent of Lender shall be void as against Lender.
Notwithstanding anything set forth herein, (a) Borrower may renew or extend any
Lease on (i) the same, better or substantially the same terms as then existing,
or (ii) as otherwise approved by Lender in writing, and (b) as to any Lease with
an Affiliate of Asbury, Borrower may agree to the cancellation or surrender
under any Lease of all or any portion of any Property, agree to prepayment of
rents, issues or profits (other than rent paid at the signing of a Lease),
modify any such


25

--------------------------------------------------------------------------------




Lease so as to shorten the term, decrease the rent, accelerate the payment of
rent, or change the terms of any renewal option so long as such cancellation,
surrender, prepayment, modification, decrease in rent, acceleration or change
would not reasonably be expected to result in a Material Adverse Effect.
5.18    Impositions; Escrow Deposit. Borrower will pay or cause to be paid all
taxes, levies, assessments and other fees and charges imposed upon or which may
become a lien upon any Property under any law or ordinance (all of the foregoing
collectively, “Impositions”) before they become delinquent and in any event in
the same calendar year in which they first become due. Upon an Event of Default
or if required by Federal or State law or if required by any Lender policy
applicable to commercial loans of this type, at Lender’s request, Borrower shall
add to each periodic payment required under the Notes the amount estimated by
Lender to be sufficient to enable Lender to pay, as they come due, all
Impositions and insurance premiums which Borrower is required to pay hereunder.
Payments requested under this provision shall be supplemented or adjusted as
required by Lender from time to time. Such funds may be commingled with the
general funds of Lender and shall not earn interest.
5.19    Use of Property. Borrower shall use and operate, and require its lessees
or licensees to use and operate, each Property in compliance with all applicable
laws (including, for example, the Americans with Disabilities Act and the Fair
Housing Act) and ordinances, covenants, and restrictions, and with all
applicable requirements of any Lease now or hereafter affecting each Property.
Borrower shall not permit any unlawful use of any Property or any use that may
give rise to a claim of forfeiture of any of such Property. Except as otherwise
provided in Section 6.12 hereof, Borrower shall not allow changes in the stated
use of any Property from that disclosed to Lender at the time of execution
hereof. Borrower shall not initiate or acquiesce to a zoning change of any
Property without prior notice to, and written consent of, Lender.
5.20    Maintenance, Repairs and Alterations. Borrower shall keep and maintain
each Property in good condition and repair, ordinary wear and tear excepted.
Borrower will not remove, demolish or structurally alter, or permit any Tenant
to remove, demolish or structurally alter, any of the Improvements on any
Property (except such alterations as may be required by laws, ordinances or
regulations and any such alterations which would not reasonably be expected to
result in a diminution in the value of such Property) without the prior written
consent of Lender. Borrower shall promptly notify Lender in writing of any
material loss, material damage or material adverse condition affecting any
Property.
5.21    Eminent Domain. Should the entire Property or any interest therein in
excess of $250,000 in value individually or $3,000,000 in value in the aggregate
be taken or damaged by reason of any public use or improvement or condemnation
proceeding (a “Material Condemnation”), or should Borrower receive any notice or
other information regarding such Material Condemnation, Borrower shall give
prompt written notice thereof to Lender. Lender shall be entitled to all
compensation, awards and other payments or relief granted in connection with
such Material Condemnation and, at its option, may commence, appear in and
prosecute in its own name any action or proceedings relating thereto. Lender
shall be entitled to make any compromise or settlement in connection with such
taking or damage. All compensation, awards, and damages awarded to Borrower
related to any Material Condemnation (the “Proceeds”) are hereby assigned to
Lender and Borrower agrees to execute such further assignments of the Proceeds
as Lender may require. Lender shall have the option of applying or paying the
Proceeds in the same manner as insurance proceeds as provided herein. Borrower
appoints Lender as its attorney-


26

--------------------------------------------------------------------------------




in-fact to receive and endorse the Proceeds to Lender, which appointment is
coupled with an interest and shall be irrevocable as long as any Obligations
remain unsatisfied.
Notwithstanding anything set forth in this Section 5.21 to the contrary, in the
event of any taking or condemnation which is not a Material Condemnation,
Borrower is authorized to make proof of loss, settle, adjust or compromise any
claims for loss or damage with the condemning authority, and shall be entitled
to receive all proceeds related thereto; provided that Borrower covenants to use
such proceeds for the repair, replacement or restoration of the Property.
5.22    Environmental Condition of Property. Borrower shall conduct and complete
all investigations and all cleanup actions necessary to comply with the
Environmental Laws and to remove, in accordance with Environmental Laws, any
Hazardous Material from each Property, except to the extent such failure to
remove such Hazardous Material would not reasonably be expected to have a
material adverse effect on such Property.
5.23    Appraisals. Borrower agrees that Lender may obtain an Appraisal of any
Property when (a) required by the regulations of the Federal Reserve Board or
the Office of the Comptroller of the Currency, or any other regulatory agency,
or (b) at such other times as Lender may reasonably require; provided, however,
that, at any time other than during a Default Period or as required by any
policy of Lender as to mortgage loans (and not as particular to Borrower),
Lender may require an Appraisal under clause (b) no more than once in any twelve
(12) month period. Such Appraisals shall be performed by an independent third
party appraiser selected by Lender. The cost of such Appraisals shall be borne
by Borrower. If requested by Lender, Borrower shall execute an engagement letter
addressed to the appraiser selected by Lender. Borrower’s failure or refusal to
sign such an engagement letter, however, shall not impair Lender’s right to
obtain such an Appraisal. Borrower agrees to pay the cost of such Appraisal
within ten (10) days after receiving an invoice for such Appraisal.
5.24    Intentionally Omitted.
5.25    Liens and Subrogation. Borrower shall pay and promptly discharge all
liens, claims and encumbrances upon any Property, other than Permitted Liens.
Borrower shall have the right to contest in good faith the validity of any such
lien, claim or encumbrance, provided: (a) such contest suspends the collection
thereof or there is no danger of any Property being sold or forfeited while such
contest is pending; (b) if the lien, claim or encumbrance exceeds $1,000,000,
Borrower first deposits with Lender a bond or other security satisfactory to
Lender in such amounts as Lender shall reasonably require; and (c) Borrower
thereafter diligently proceeds to cause such lien, claim or encumbrance to be
removed and discharged. Lender shall be subrogated to any liens, claims and
encumbrances against Borrower or any Property that are paid or discharged
through payment by Lender or with loan proceeds, notwithstanding the record
cancellation or satisfaction thereof.
5.26    Further Assurances. Borrower shall take such further action and provide
to Lender such further assurances as may be reasonably requested to ensure
compliance with the intent of this Agreement and the other Loan Documents.
5.27    Management. Borrower shall not enter into any agreement for the
management of the Property or any portion thereof without Lender's prior written
consent.
5.28    Intentionally Omitted.


27

--------------------------------------------------------------------------------




6.    Negative Covenants of Borrower. Borrower, jointly and severally, covenants
and agrees that from the date hereof and until payment in full of the
Obligations and the formal termination of this Agreement, Borrower:
6.1    Debt. Shall not create or permit to exist any Debt, including any
guaranties or other contingent obligations, except the following (“Permitted
Debt”):
(a)The Obligations;
(b)Any Debt evidenced by the Revolving Credit Facility or any refinancing,
replacement, modification, renewal, amendment or amendment and restatement of
the Revolving Credit Facility, including any increases in the aggregate
principal amounts; provided, however, that nothing contained in this Section
6.1(b) shall be deemed to modify Section 5.15 hereof;
(c)Any other Debt permitted under the Revolving Credit Agreement or any
refinancing, replacement, modification, renewal, amendment or amendment and
restatement thereof;
(d)Endorsement of checks for collection in the ordinary course of business;
(e)Debt payable to suppliers and other trade creditors in the ordinary course of
business on ordinary and customary trade terms and which is not past due;
(f)Debt existing on the Closing Date and not otherwise permitted under this
Section 6.1, as set forth on Exhibit 6.1 hereto, and the renewal and refinancing
(but not the increase in the aggregate principal amount) thereof; and
(g)Debt incurred under any Swap Agreements relating to the Term Loan with Draw
Period.
6.2    Liens. Shall not create or permit any Liens on any Property except the
following (“Permitted Liens”): Liens securing the Obligations;
(a)Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due and payable or which are being Properly
Contested;
(b)The claims of materialmen, mechanics, carriers, warehousemen, processor or
landlords arising out of operation of law so long as the obligations secured
thereby are not past due or are being Properly Contested;


(c)Liens consisting of deposits or pledges made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance,
social security and similar laws; and


(d)Judgment and other similar non-tax Liens arising in connection with court
proceedings but only if and for so long as (i) the execution or enforcement of
such Liens is and continues to be effectively stayed and bonded on appeal,
(ii) the validity and/or amount of the claims secured


28

--------------------------------------------------------------------------------




thereby are being Properly Contested and (iii) such Liens do not, in the
aggregate, materially detract from the value of the Collateral or materially
impair the use thereof in the operation of the Property.


6.3    Change in Business. Shall not enter into any business which is different
from the business in which it is engaged on the Closing Date, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of the business in which it is engaged on the Closing Date. Notwithstanding
anything set forth herein to the contrary, Borrower may engage, without the
consent of Lender and in addition to the business in which it is engaged on the
Closing Date, in the operation of a business ancillary to a motor vehicle
dealership.
6.4    No Substitution of Collateral. Borrower shall not substitute any
Collateral without Lender’s prior written consent.
6.5    No Change in Name, Offices or Jurisdiction of Organization; Removal of
Collateral. Unless Borrower shall have given 30 days’ advance written notice
thereof to Lender, it shall not change its name or the jurisdiction in which
Borrower is organized, or change the location of its chief executive office or
other office where books or records are kept, or permit the removal of any
material Fixtures from any Property.
6.6    No Sale, Leaseback. Shall not enter into any sale-and-leaseback or
similar transaction in connection with the Property.
6.7    Margin Stock. Shall not use any proceeds of the Loan to purchase or carry
any margin stock (within the meaning of Regulation U of the Board of Governors
of Federal Reserve System) or extend credit to others for the purpose of
purchasing or carrying any margin stock.
6.8    Subsidiaries. Shall not acquire, form or dispose of any Subsidiaries or
permit any Subsidiary to issue capital stock except to its Parent, except to the
extent the acquisition, formation, disposition or issuance of capital stock
would not reasonably be expected to have a Material Adverse Effect.
6.9    Change of Fiscal Year or Accounting Methods. Shall not change its fiscal
year or its book accounting methods except as required by GAAP or applicable
law. Borrower’s fiscal year end is December 31 as of the Closing Date. As used
herein, the term “book accounting methods” means accounting methods which affect
numbers reported to the Securities and Exchange Commission (as distinguished
from tax accounting methods used in reporting to the Internal Revenue
Service).6.10    Zoning. Shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.
6.11    Affiliate Transactions. Shall not, directly or indirectly purchase,
acquire or lease any property from, or sell, transfer or lease any property to,
pay any management fees to, enter into, or be a party to, any transaction with
an Affiliate of Borrower (other than Asbury or a Subsidiary of Asbury), except
on terms which are no less favorable to Borrower or such Affiliate than would be
obtained in a comparable arm’s-length transaction with an unrelated third party.


29

--------------------------------------------------------------------------------




6.12    Franchise. Shall not use the Property or permit the Property to be used
for any different or additional franchise from the franchise operated at the
Property as of the Closing Date (as set forth on Exhibit 4.21 hereof) (the
“Original Franchise”) without the prior written consent of Lender (which consent
shall not be unreasonably withheld or delayed). Notwithstanding anything set
forth in this Section 6.12 to the contrary, Borrower may use the Property or
permit the Property to be used for an additional franchise so long as, within
thirty (30) Business Days of such occurrence (a) Borrower provides Lender
written notice of the addition of a franchise, (b) Borrower provides Lender a
copy of the applicable Franchise Agreement, and (c) unless the Lender otherwise
consents in writing (which consent shall not be unreasonably withheld or
delayed), the Original Franchise is still operated at the Property. If an
Affiliate of Asbury (other than Borrower) is the franchisee of such additional
or different (as approved) franchise operated at the Property, then Lender may
require, and Borrower shall cause, such Affiliate to execute a Guaranty
Agreement for the allocated portion of the Loan as to the applicable Property in
the form of and subject to such terms as Lender may reasonably require.
6.13    Leases. Borrower shall not, without the prior written consent of Lender
(which consent shall not be unreasonably withheld or delayed), enter into any
new Lease or assign any Lease of all or any portion of any Property, other than
renewals and extensions (a) on the same, better or substantially the same terms
as then existing, or (b) as otherwise approved by Lender in writing.
Notwithstanding anything set forth in this Section 6.13 to the contrary, any
Property may be leased or assigned , in whole or in part, to any Affiliate of
Asbury so long as (i) Borrower has provided Lender thirty (30) Business Days’
prior written notice of such Lease or assignment of Lease, (ii) Lender has
approved, in its reasonable discretion, the form of Lease, (iii) Borrower has
delivered to Lender any Third Party Agreements required by Lender and such other
information regarding the operation, business affairs, and financial condition
of the proposed tenant which Lender may reasonably request, and (iv) such
Affiliate of Asbury shall guarantee the portion of the Loan allocated to the
Property leased to such Affiliate pursuant to a Guaranty Agreement in favor of
Lender substantially in the form of Exhibit 6.13 attached hereto and made a part
hereof.
6.14    Change of Control. Unless Borrower has complied with the provisions of
Section 2.4.5 hereof (including, without limitation, payment of the Required
Release Amount), shall not make, permit or suffer a Change of Control without
the prior written consent of Lender.
7.    Other Covenants of Borrower. Borrower covenants and agrees that from the
date hereof and until payment in full of its Obligations and the termination of
this Agreement, Borrower shall comply with the following additional
covenants:        
7.1    Intentionally Omitted.
7.2    Due on Sale or Further Encumbrance or Transfer of an Interest in
Borrower. Without the prior written consent of Lender in each instance unless
Borrower has complied with the provisions of Section 2.4.5 hereof (including,
without limitation, payment of the Required Release Amount), no Borrower shall
(a) sell, convey, transfer or encumber its Property, or any part thereof or
interest therein, whether legal or equitable (other than Permitted Liens), (b)
cause or permit any transfer of its Property or any part thereof, whether
voluntarily, involuntarily or by operation of law, or (c) enter into any
agreement or transaction to transfer, or accomplish in form or substance a
transfer, of such Property. A “transfer” of the Property includes: (i) the
direct or indirect sale, transfer or conveyance of such Property or any portion
thereof or interest therein; (ii) the execution of an installment sale contract


30

--------------------------------------------------------------------------------




or similar instrument affecting all or any portion of such Property; (iii) if
Borrower or any general partner or member of Borrower, is a corporation,
partnership, limited liability company, trust or other business entity, the
transfer (whether in one transaction or a series of transactions, but excluding
any pledge or collateral assignment) of any stock, partnership, limited
liability company or other ownership interests in such corporation, partnership,
limited liability company or entity including, without limitation, changes in
stockholders, partners, members, managers, trustees, beneficiaries, or their
respective interests; whether directly or indirectly, but only to the extent the
same results in a Change of Control; (iv) if Borrower, or any general partner or
member of Borrower, is a corporation, the creation or issuance of new stock by
which an aggregate of more than 50% of such corporation’s stock shall be vested
in a party or parties who are not now stockholders; and (v) an agreement by
Borrower leasing all or a substantial part of any Property for other than actual
occupancy by a space tenant thereunder or a sale, assignment or other transfer
of or the grant of a security interest in and to any Leases (other than
Permitted Liens). Notwithstanding anything to the contrary set forth herein,
Lender shall not unreasonably withhold, condition or delay any consent to any
easement necessary in connection with the operation or development of any
Property.
7.3    Intentionally Omitted.
7.4    Intentionally Omitted.
8.    Intentionally Omitted.
9.    Default.
9.1    Events of Default. Each of the following shall constitute an Event of
Default:9.1.1    Non-payment. There shall occur any default by any Borrower in
the payment, when due, of (a) any principal, or (b) within five (5) days after
the same becomes due, interest on any Note or any fee due, any other amounts due
hereunder or any other Loan Document, or any other Obligations; or
9.1.2    Non-Performance. There shall occur any default by any Borrower in the
performance of any agreement, covenant or obligation contained in Section 5.9,
5.13, or Section 6 or Section 7 of this Agreement; or
9.1.3    Default under other Loan Documents. There shall occur any default by
any Borrower or Guarantor in the performance of any other agreement, covenant or
obligation contained in this Agreement or any other Loan Document not provided
for elsewhere in this Section 9 and the breach of such other agreement, covenant
or obligation is not cured to Lender’s satisfaction within 30 days after the
sooner to occur of any Senior Officer’s receipt of notice of such breach from
Lender or the date on which such failure or neglect first becomes known to any
Senior Officer; provided, however, that such notice and opportunity to cure
shall not apply in the case of any failure to perform, keep or observe any
covenant which is not capable of being cured at all or within such 30-day period
or which is a willful and knowing breach by any Borrower or such other party; or
9.1.4    Untrue Representation. Any representation or warranty made by any
Borrower, Guarantor or any other party to any Loan Document (other than Lender),
herein or therein or in any certificate or report furnished in connection
herewith or therewith shall prove to have been untrue or incorrect in any
material respect when made; or


31

--------------------------------------------------------------------------------




9.1.5    Intentionally Omitted; or
9.1.6    Borrower’s or Guarantor’s failure to pay other Debt. Any Borrower or
any Guarantor (other than Asbury) shall fail to make any payment in respect of
its outstanding Debt (other than the Obligations) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
$3,000,000 or more when due after the expiration of any applicable grace period,
or any event or condition shall occur which results in the acceleration of the
maturity of such Debt (including, without limitation, any required mandatory
prepayment or “put” of such Debt to any such Person as a result of a failure to
comply with the terms thereof) or enables the holders of such Debt (or any
Person acting on such holders’ behalf) to accelerate the maturity thereof
(including, without limitation, any required mandatory prepayment or “put” of
such Debt to such Person as a result of a failure to comply with the terms
thereof) and which event or condition has not been cured within any applicable
cure period or waived in writing prior to any declaration of an Event of Default
or acceleration of the Loans hereunder; or
9.1.7    Asbury Automotive Group, Inc.’s failure to pay other Debt. (a) Asbury
or any of its Subsidiaries shall fail to make any payment in respect of its
outstanding Debt (other than the Obligations) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) in
excess of $35,000,000 (or, that when combined with any judgments rendered
against Asbury or any of its Subsidiaries or any levies, attachments,
garnishments or other seizures as set forth in Section 9.1.12 exceeds
$35,000,000) when due after the expiration of any applicable grace period, or
(b) any event or condition shall occur which results in the acceleration of the
maturity of such Debt (including, without limitation, any required mandatory
prepayment or “put” of such Debt to any such Person as a result of a failure to
comply with the terms thereof) or enables the holders of such Debt (or any
Person acting on such holders’ behalf) to accelerate the maturity thereof
(including, without limitation, any required mandatory prepayment or “put” of
such Debt to such Person as a result of a failure to comply with the terms
thereof) and which event or condition has not been cured within any applicable
cure period or waived in writing prior to any declaration of an Event of Default
or acceleration of the Loans hereunder; or
9.1.8    Default under the Revolving Credit Facility. There shall occur any
default under the Revolving Credit Facility, which is not cured within any
applicable grace period, if any; or
9.1.9    Bankruptcy; Cessation. Any Borrower or Guarantor shall (a) voluntarily
dissolve, liquidate or terminate operations or apply for or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of such Person or of all or of a substantial part of its assets,
(b) admit in writing its inability, or be generally unable, to pay its debts as
the debts become due, (c) make a general assignment for the benefit of its
creditors, (d) commence a voluntary case under the federal Bankruptcy Code (as
now or hereafter in effect), (e) file a petition seeking to take advantage of
any other law relating to bankruptcy, insolvency, reorganization, winding‑up, or
composition or adjustment of debts, (f) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under Bankruptcy Code, or (g) take any corporate action for
the purpose of effecting any of the foregoing; or


32

--------------------------------------------------------------------------------




9.1.10    Involuntary Bankruptcy. An involuntary petition or complaint shall be
filed against any Borrower or Guarantor seeking bankruptcy relief or
reorganization or the appointment of a receiver, custodian, trustee, intervenor
or liquidator of any Borrower or any Subsidiary or any Guarantor, of all or
substantially all of its assets, and such petition or complaint shall not have
been dismissed within sixty (60) days of the filing thereof; or an order, order
for relief, judgment or decree shall be entered by any court of competent
jurisdiction or other competent authority approving or ordering any of the
foregoing actions; or
9.1.11    Judgment-Borrower or Guarantor. (a) A judgment in excess of $3,000,000
shall be rendered against any Borrower or any Guarantor (other than Asbury) and
shall remain undischarged, undismissed and unstayed for more than sixty (60)
days (except judgments validly covered by insurance with a deductible of not
more than $3,000,000), or (b) there shall occur any levy upon, or attachment,
garnishment or other seizure of, any portion of the Collateral or other assets
of any Borrower, any Subsidiary or any Guarantor (other than Asbury) in excess
of $3,000,000 by reason of the issuance of any tax levy, judicial attachment or
garnishment or levy of execution, or (c) a judgment lien shall attach to or
there shall occur any levy or lien upon any portion of the Collateral that is
senior to or pari passu with the Lien of Lender; or
9.1.12    Judgment-Asbury Automotive Group, Inc. (a) One or more judgments in
excess of $35,000,000 in the aggregate (or, that when combined with any
outstanding Debt default of Asbury or any of its Subsidiaries as provided in
Section 9.1.7 exceeds $35,000,0000) shall be rendered against Asbury or any of
its Subsidiaries and shall remain undischarged, undismissed and unstayed for
more than sixty (60) days, or (b) there shall occur any levy upon, or
attachment, garnishment or other seizure of, any portion of the assets of Asbury
or any of its Subsidiaries in excess of $35,000,000 in the aggregate (or, that
when combined with any outstanding Debt default of Asbury or any of its
Subsidiaries as provided in Section 9.1.7 exceeds $35,000,0000) by reason of the
issuance of any tax levy, judicial attachment or garnishment or levy of
execution; or
9.1.13    Revocation of Guaranty. Any Guarantor shall repudiate or revoke any
Guaranty Agreement; or
9.1.14    Material Loss. Loss, theft, damage or destruction of any material
portion of any Property for which there is either no insurance coverage or for
which, in the reasonable opinion of Lender, there is insufficient insurance
coverage; or
9.1.15    Change of Control. A Change of Control of any Borrower in violation of
Section 6.14 or a Change of Control of any Guarantor in violation of the
Guaranty Agreement; or
9.1.16    Abandonment of Property. Any Property shall be abandoned or not
continuously occupied for a period of one-hundred eighty (180) days; or
9.1.17    Operation of Property. Any Property shall be occupied or operated by
any Person that is not an Affiliate of Asbury.
9.2    Remedies. If an Event of Default shall have occurred and be continuing,
Lender may at its option take any or all of the following actions with respect
to each Borrower, and with respect to the Collateral provided by such Borrower
as collateral for the Loans made to it:


33

--------------------------------------------------------------------------------




9.2.1    Acceleration.     Lender may declare any or all Obligations (other than
Obligations under any Swap Agreements, between Borrower and Lender or any
Affiliate of Lender, which shall be due in accordance with and governed by the
provisions of said Swap Agreements) to be immediately due and payable (if not
earlier demanded), terminate its obligation to make Loans and other extensions
of credit to Borrower, bring suit against Borrower to collect such Borrower’s
respective Obligations, exercise any remedy available to Lender hereunder or at
law and take any action or exercise any remedy provided herein or in any other
Loan Document or under applicable law. No remedy shall be exclusive of other
remedies or impair the right of Lender to exercise any other remedies.
9.2.2    UCC Rights.     Without waiving any of its other rights hereunder or
under any other Loan Document, Lender shall have all rights and remedies of a
secured party under the Code (and the Uniform Commercial Code of any other
applicable jurisdiction) and such other rights and remedies as may be available
hereunder, under other applicable law or pursuant to contract. Borrower agrees
that any notice by Lender of the sale or disposition of the Collateral or any
other intended action hereunder, whether required by the Code or otherwise,
shall constitute reasonable notice to Borrower if the notice is mailed to
Borrower by regular or certified mail, postage prepaid, at least five (5) days
before the action to be taken. Borrower shall be liable for any deficiencies in
the event the proceeds of the disposition of the Collateral do not satisfy the
Obligations in full.
9.2.3    Collection.     Lender may demand, collect and sue for proceeds of any
Collateral (either in the respective Borrower’s name or Lender’s name at the
latter’s option), with the right to enforce, compromise, settle or discharge any
such amounts.
9.2.4    Foreclosure. (a) Lender may exercise any or all of Lender’s remedies
under the Mortgage or other Loan Documents including, without limitation,
acceleration of the maturity of all payments and Obligations, other than
Obligations under any Swap Agreements with Lender or any of its Affiliates,
which shall be due in accordance with and governed by the provisions of said
Swap Agreements; (b) Lender may take immediate possession of each, any and all
Property or any part thereof (which Borrower agrees to surrender to Lender) and
manage, control or lease the same to such Persons and at such rental as it may
deem proper and collect and apply Rents (as defined in the Mortgage) to the
payment of: (i) the Obligations, together with all costs and attorneys’ fees;
(ii) all Impositions (as defined in the Mortgage) and any other levies,
assessments or liens which may be prior in lien or payment to the Obligations,
and premiums for insurance, with interest on all such items; and (iii) the cost
of all alterations, repairs, replacements and expenses incident to taking and
retaining possession of each, any and all Property and the management and
operation thereof; all in such order or priority as Lender in its sole
discretion may determine. The taking of possession shall not prevent concurrent
or later proceedings for the foreclosure sale of each, any and all Property; (c)
Lender may apply to any court of competent jurisdiction for the appointment of a
receiver for all purposes including, without limitation, to manage and operate
each, any and all Property or any part thereof, and to apply the Rents therefrom
as hereinabove provided. In the event of such application, Borrower consents to
the appointment of a receiver, and agrees that a receiver may be appointed
without notice to Borrower, without regard to whether Borrower has committed
waste or permitted deterioration of each, any or all of Borrower’s Property,
without regard to the adequacy of any security for the Obligations, and without
regard to the solvency of Borrower or any other person, firm or corporation who
or which may be liable for the payment of the Obligations; (d) Lender may
exercise all the remedies of a mortgagee as provided by law and in equity
including, without limitation, foreclosure upon the Mortgage and sale of each,
any and all Property, or any part of the Property, at public sale conducted
according to applicable law (referred to as “Sale”) and conduct


34

--------------------------------------------------------------------------------




additional Sales as may be required until all of the Property is sold or the
Obligations are satisfied; (e) With respect to any portion of each, any and all
Property governed by the Code, Lender shall have all of the rights and remedies
of a secured party thereunder. Lender may elect to foreclose upon any Property
that is Fixtures under law applicable to foreclosure of interests in real estate
or law applicable to personal property; (f) Lender may bid at Sale and may
accept, as successful bidder, credit of the bid amount against the Obligations
as payment of any portion of the purchase price; and (g) Lender shall apply the
proceeds of Sale, first to any fees or attorney fees permitted Lender by law in
connection with Sale, second to expenses of foreclosure, publication, and sale
permitted Lender by law in connection with Sale, third to the Obligations, and
any remaining proceeds as required by law.
9.3    Receiver. In addition to any other remedy available to it, Lender shall
have the absolute right, upon the occurrence and during the continuance of an
Event of Default, to seek and obtain the appointment of a receiver to take
possession of and operate and/or dispose of the business and assets of Borrower
and any costs and expenses incurred by Lender in connection with such
receivership shall bear interest at the Default Rate, at Lender’s option, and
shall be secured by all Collateral.
10.    Indemnification. Borrower, jointly and severally, shall protect,
indemnify, defend and save harmless Lender and any participants, successors or
assigns to Lender’s interest in the Loan, and any other party who acquires any
portion of the Loan at a foreclosure sale or otherwise through the exercise of
Lender’s rights and remedies under the Loan Documents, and all directors,
officers, employees and agents of all of the aforementioned indemnified parties,
from and against all losses, liabilities, obligations, claims, damages,
penalties, fines, causes of action, costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) (collectively, “Damages”)
imposed upon, incurred by or asserted or assessed against Lender on account of
or in connection with (a) the Loan Documents or any failure or alleged failure
of Borrower to comply with any of the terms of, or the inaccuracy or breach of
any representation in, the Loan Documents; (b) the Collateral or any claim of
loss or damage to the Property or any injury or claim of injury to, or death of,
any person or property that may be occasioned by any cause whatsoever pertaining
to the Property or the use, occupancy or operation thereof, (c) any failure or
alleged failure of Borrower to comply with any law, rule or regulation
applicable to it or to the Property or the use, occupancy or operation of the
Property (including, without limitation, the failure to pay any taxes, fees or
other charges), (d) any Damages whatsoever by reason of any alleged action,
obligation or undertaking of Lender relating in any way to or any matter
contemplated by the Loan Documents, (e) any claim for brokerage fees or such
other commissions relating to the Property or any other Obligations, (f) any and
all liability arising from any Leases related to the Property or under or by
reason of the assignment of such Leases to Lender, (g) Borrower’s violation of
or failure to meet the requirements of any Environmental Laws, (h) any Hazardous
Materials which, while any Property is subject to the Mortgage, exist on any
Property, (i) any civil penalty or fine assessed by OFAC against Lender or any
Affiliate of Lender as a result of the funding of Loans or the extension of
credit, the acceptance of payments due under the Loan Documents or any Swap
Agreement or acceptance of Collateral, or (j) any state documentary stamp taxes,
intangible taxes or similar taxes (including interest or penalties, if any)
which may now or hereafter be determined to be payable in respect to the
execution, delivery or recording of any Loan Document or the making of any Loan,
whether originally thought to be due or not, and regardless of any mistake of
fact or law on the part of Lender or such Borrower with respect to the
applicability of such tax. Nothing contained herein shall require any Borrower
to indemnify Lender for any Damages (x) resulting from Lender’s gross negligence
or its willful misconduct, (y) resulting from a claim brought by any Borrower or
any Guarantor against an indemnitee for breach in bad faith of such indemnitee’s
obligations hereunder or under any other Loan


35

--------------------------------------------------------------------------------




Document, if such Borrower or such Guarantor has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (z) arise out of a dispute solely between or among
indemnitees that does not involve an act or omission by any Borrower, Guarantor
or any of their respective Affiliates, and such indemnity shall be effective
only to the extent of any Damages that may be sustained by Lender in excess of
any net proceeds received by it from any insurance of such Borrower (other than
self-insurance) with respect to such Damages. The indemnity provided for herein
shall survive and remain in full force and effect notwithstanding the payment of
the Obligations, a foreclosure of or exercise of power of sale under this
instrument or any Mortgage, a delivery of a deed in lieu of foreclosure, a
cancellation or termination of record of any Mortgage and the transfer of any
Property. In the event the Lender incurs any Damages arising out of or in any
way relating to the transaction contemplated by the Loan Documents (including
any of the matters referred to in this section), the amounts of such Damages
shall be added to the Obligations, shall bear interest, to the extent permitted
by law, at the interest rate borne by the Obligations from the date incurred
until paid and shall be payable on demand.


11.    Miscellaneous.
11.1    No Waiver, Remedies Cumulative. No failure on the part of Lender to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and are in addition to any other remedies provided by law, any Loan Document or
otherwise.
11.2    Survival of Representations. All representations and warranties made
herein shall survive the making of the Loans hereunder and the delivery of the
Notes, and shall continue in full force and effect so long as any Obligations
are outstanding, there exists any commitment by Lender to Borrower, and until
this Agreement is formally terminated in writing.
11.3    Costs and Expenses. Each Borrower and each Guarantor (jointly and
severally) shall pay (a) all out-of-pocket expenses incurred by the Lender and
its Affiliates (including, but not limited to, the reasonable fees, charges and
disbursements of one law firm acting as outside counsel for the Lender and one
law firm acting as local counsel in each jurisdiction, the costs of appraisals,
public record searches, environmental reports and reviews thereof, title work,
recording fees, recording taxes and the costs of any other related documents or
examinations and investigations of the properties of Borrower and Guarantor
and/or Borrower’s and Guarantor’s operations), whether incurred prior to or from
and after the date hereof, in connection with the due diligence process and/or
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and the perfection of
Lender’s Liens in the Collateral, and (b) all out-of-pocket expenses incurred by
the Lender (including the reasonable fees, charges and disbursements of any
counsel for the Lender), in connection with the preservation, administration,
enforcement and/or protection of its rights (i) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (ii) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans. If any Borrower should fail to pay any
tax or other amount required by this Agreement to be paid or which may be
reasonably necessary to protect or preserve any Collateral


36

--------------------------------------------------------------------------------




or such Borrower’s or Lender’s interests therein, Lender may make such payment
and the amount thereof shall be payable on demand, shall bear interest at the
Default Rate from the date of demand until paid and shall be deemed to be
Obligations entitled to the benefit and security of the Loan Documents. The
requirement to pay costs and expenses provided for herein shall survive
termination of this Agreement, be a part of the Obligations and be secured by
the Collateral.
11.4    Notices. Any notice or other communication hereunder or under the Notes
to any party hereto or thereto shall be by hand delivery, overnight delivery via
nationally recognized overnight delivery service, telegram, or registered or
certified United States mail with return receipt and unless otherwise provided
herein shall be deemed to have been given or made when delivered, telegraphed
or, if sent via United States mail, when receipt signed by the receiver, postage
prepaid, addressed to the party at its address specified below (or at any other
address that the party may hereafter specify to the other parties in writing):


37

--------------------------------------------------------------------------------




Lender:
Wells Fargo Bank, N.A.
 
Commercial Lending Services
 
MAC – D1644-018
 
1451 Thomas Langston Road
 
Winterville, NC  28590
 
Attn: Loan Administration Manager (LDCMR)
 
 
 
 
with copies to:
Wells Fargo Dealer Services
 
100 North Main Street (MAC D4001-08A)
 
Winston-Salem, NC 27101
 
Attn.:  National Accounts Director
 
 
 
-and-
 
 
 
 Sherman Wells Sylvester & Stamelman LLP
 
210 Park Avenue, 2nd Floor
 
Florham Park, NJ 07932
 
Attn.: Jane L. Brody, Esq.
 
 
Borrower:
c/o     Asbury Automotive Group, Inc.
 
Sugarloaf Business Park
 
2905 Premiere Parkway NW, Suite 300
 
Duluth, GA 30097
 
Attn: Senior Vice President – General Counsel
 
 
with copies to:
Asbury Automotive Group, Inc.
 
Sugarloaf Business Park
 
2905 Premiere Parkway NW, Suite 300
 
Duluth, GA 30097
 
Attn: Vice President - Corporate Development & Real Estate
 
 
 
-and-
 
 
 
JONES DAY® - One Firm Worldwide℠
 
1420 Peachtree Street, N.E.
 
Suite 800
 
Atlanta, GA 30309
 
Attn: Todd Roach, Esq.
 
 
 
 



38

--------------------------------------------------------------------------------




                   


            
11.5    Governing Law. This Agreement and the Loan Documents shall be deemed
contracts made under the laws of the State of the Jurisdiction and shall be
governed by and construed in accordance with the laws of said state (excluding
its conflict of laws provisions if such provisions would require application of
the laws of another jurisdiction) except insofar as the laws of another
jurisdiction may, by reason of mandatory provisions of law, govern the
perfection, priority and enforcement of security interests in the Collateral.
11.6    Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of each Borrower and Lender, and their respective successors and
assigns.
11.7    Counterparts; Telecopied Signatures. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which when taken together shall constitute but one and the
same instrument. Any signature delivered by a party by facsimile transmission
shall be deemed to be an original signature hereto.
11.8    No Usury. Regardless of any other provision of this Agreement, the Notes
or in any other Loan Document, if for any reason the effective interest should
exceed the maximum lawful interest, the effective interest shall be deemed
reduced to, and shall be, such maximum lawful interest, and (a) the amount which
would be excessive interest shall be deemed applied to the reduction of the
principal balance of each Note and not to the payment of interest, and (b) if
the Loan evidenced by such Note has been or is thereby paid in full, the excess
shall be returned to the party paying same, such application to the principal
balance of the Note or the refunding of excess to be a complete settlement and
acquittance thereof.


39

--------------------------------------------------------------------------------




11.9    Powers. All powers of attorney granted to Lender are coupled with an
interest and are irrevocable.
11.10    Approvals; Amendments. If this Agreement calls for the approval or
consent of Lender, such approval or consent may be given or withheld in the sole
and absolute discretion of Lender unless otherwise specified herein. This
Agreement and the other Loan Documents may not be modified, altered or amended,
except by an agreement in writing signed by Borrower and Lender and may not be
modified in any manner adverse to a provider under any secured or guarantied
Swap Agreement without that provider’s prior written consent.
11.11    Assignments and Participation. Borrower may not assign any of its
rights hereunder without the prior written consent of Lender, and any such
assignment made without such consent will be void. Lender may from time to time:
(i) with the consent of Borrower, which consent shall not be unreasonably
withheld conditioned or delayed, sell, transfer, pledge, assign and convey the
Note, the Loan and the Loan Documents (or any interest therein), and delegate
any and all of its obligations with respect thereto; provided, however, that
Borrower’s consent shall not be required hereunder after the occurrence and
during the continuance of an Event of Default, or for a sale, transfer, pledge,
assignment or conveyance to (a) an Approved Fund (as defined in the Revolving
Credit Agreement), (b) an Affiliate or subsidiary of Lender, or (c) another bank
or financial institution or to a trust, fund or other entity which is regularly
engaged in or established for the purpose of making, purchasing or investing in
loans, securities or other financial assets provided that any such sale,
transfer, pledge, assignment or conveyance under this clause (c) is not a single
transaction by the Lender but is part of a larger transaction or series of
transactions by the Lender, and (ii) without consent of the Borrower grant
participations in the Loan to another financial institution or other Person on
terms and conditions reasonably acceptable to Lender and split the Loan into
multiple parts, or the Note into multiple component notes or tranches. If
Borrower’s consent is required as hereinabove provided, the Borrower shall be
deemed to have given its consent five (5) Business Days after the Lender has
requested such consent, unless such consent is expressly refused by Borrower in
writing. In connection with any such sale, transfer, assignment, conveyance or
participation, Lender shall, acting for this purpose as an agent of Borrower,
maintain at its offices a register for the recordation of the names and
addresses of Lender’s participants or assignees, and the amount and terms of
Lender’s sales, transfers, assignments, conveyances and participations including
specifying any such participant’s or assignee’s entitlement to payments of
principal and interest, and any payments made, with respect to each such sale,
transfer, assignment, conveyance or participation. Lender shall provide prior
notice to Borrower of such assignment and Borrower shall thereafter furnish to
such assignee any information furnished by Borrower to Lender pursuant to the
terms of the Loan Documents. Nothing in this Agreement or any other Loan
Document shall prohibit Lender from pledging or assigning this Agreement and
Lender’s rights under any of the other Loan Documents, including Collateral
therefor, to any Federal Reserve Lender in accordance with applicable law.
11.12    Dealings with Multiple Borrowers. If more than one Person is named as
Borrower hereunder, Lender shall have the right to deal with any individual of
any Borrower with regard to all matters concerning the rights and obligations of
Lender hereunder and pursuant to applicable law with regard to the transactions
contemplated under the Loan Documents. All actions or inactions of the officers,
managers, members and/or agents of any Borrower with regard to the transactions
contemplated under the Loan Documents shall be deemed with full authority and
binding upon all Borrowers hereunder. Each Borrower hereby appoints its Senior
Officers as its true and lawful attorney-in-fact, with full right


40

--------------------------------------------------------------------------------




and power, for purposes of exercising all rights of such Person hereunder and
under applicable law with regard to the transactions contemplated under the Loan
Documents. The foregoing is a material inducement to the agreement of Lender to
enter into the terms hereof and to consummate the transactions contemplated
hereby.
11.13    Waiver of Certain Defenses. To the fullest extent permitted by
applicable law, upon the occurrence of any Event of Default, neither Borrower
nor anyone claiming by or under Borrower will claim or seek to take advantage of
N.C.G.S.§ 26-7, et seq. or any other law requiring Lender to attempt to realize
upon any Collateral or collateral of any surety or guarantor, or any
appraisement, evaluation, stay, extension, homestead, redemption or exemption
laws now or hereafter in force in order to prevent or hinder the enforcement of
this Agreement. Borrower, for itself and all who may at any time claim through
or under Borrower, hereby expressly waives to the fullest extent permitted by
law the benefit of all such laws. All rights of Lender and all obligations of
Borrower hereunder shall be absolute and unconditional irrespective of (a) any
change in the time, manner or place of payment of, or any other term of, all or
any of the Obligations, or any other amendment or waiver of or any consent to
any departure from any provision of the Loan Documents, (b) any exchange,
release or non-perfection of any Collateral given as security for the
Obligations, or any release or amendment or waiver of or consent to departure
from any guaranty for all or any of the Obligations, or (c) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, Borrower or any third party, other than payment and performance in
full of the Obligations.
11.14    Integration; Final Agreement. This Agreement and the other Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.
11.15    LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE
PARTIES HERETO, INCLUDING LENDER BY ACCEPTANCE HEREOF, AGREES THAT IN ANY
JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY
BETWEEN OR AMONG THEM (A “DISPUTE”) THAT MAY ARISE OUT OF OR BE IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (A) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (B) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY DISPUTE, WHETHER THE DISPUTE IS RESOLVED BY ARBITRATION,
MEDIATION, JUDICIALLY OR OTHERWISE.
11.16 BINDING ARBITRATION; PRESERVATION OF REMEDIES.
11.16.1 Arbitration. The parties hereto agree, upon demand by any party, whether
made before the institution of a judicial proceeding or not more than 60 days
after service of a complaint, third party complaint, cross-claim, counterclaim
or any answer thereto or any amendment to any of the above, to submit to binding
arbitration all claims, disputes and controversies between or among them (and
their respective employees, officers, directors, attorneys, and other agents),
whether in tort, contract


41

--------------------------------------------------------------------------------




or otherwise, in any way arising out of or relating to (a) any credit subject
hereto, or any of the Loan Documents, and their negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or termination; or (b)
requests for additional credit. In the event of a court ordered arbitration, the
party requesting arbitration shall be responsible for timely filing the demand
for arbitration and paying the appropriate filing fee within 30 days of the
abatement order or the time specified by the court. Failure to timely file the
demand for arbitration as ordered by the court will result in that party’s right
to demand arbitration being automatically terminated.
11.16.2 Governing Rules. Any arbitration proceeding will (a) proceed in a
location in the Jurisdiction selected by the American Arbitration Association
("AAA"); (b) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (c) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA's commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA's optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the "Rules"). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.
11.16.3 No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (a) foreclose
against real or personal property collateral; (b) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (c) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (a), (b) and (c) of this paragraph.
11.16.4 Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the Jurisdiction with a minimum of ten years’ experience in
the substantive law applicable to the subject matter of the dispute to be
arbitrated. The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim. In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator's discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication. The arbitrator shall resolve all disputes in
accordance with the substantive law of the Jurisdiction and may grant any remedy
or relief that a court of such state could order or grant within the scope
hereof and


42

--------------------------------------------------------------------------------




such ancillary relief as is necessary to make effective any award. The
arbitrator shall also have the power to award recovery of all costs and fees, to
impose sanctions and to take such other action as the arbitrator deems necessary
to the same extent a judge could pursuant to the Federal Rules of Civil
Procedure, the North Carolina Rules of Civil Procedure or other applicable law.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.
11.16.5 Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.
11.16.6 Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed any of the Loan Documents, or to include in any
arbitration any dispute as a representative or member of a class, or to act in
any arbitration in the interest of the general public or in a private attorney
general capacity.
11.16.7 Payment of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.
11.16.8 Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
dispute shall control. This Agreement may be amended or modified only in writing
signed by each party hereto. If any provision of this Agreement shall be held to
be prohibited by or invalid under applicable law such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or any remaining provisions of this
Agreement. This arbitration provision shall survive termination, amendment or
expiration of any of the documents or any relationship between the parties.
11.16.9 Small Claims Court. Notwithstanding anything herein to the contrary,
each party retains the right to pursue in Small Claims Court any dispute within
that court’s jurisdiction. Further, this arbitration provision shall apply only
to disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.
11.16.10 Waiver of Jury Trial. The parties hereto hereby acknowledge that by
agreeing to binding arbitration they have irrevocably waived their respective
rights to a jury trial with


43

--------------------------------------------------------------------------------




respect to any action, claim or other proceeding arising out of any dispute in
connection with any of the Loan Documents, any rights or obligations hereunder
or thereunder, or the performance of such rights and obligations. This provision
is a material inducement for the parties entering into the agreement evidenced
by this Agreement.
[Signatures on following page]


44

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Master Loan Agreement to
be duly executed under seal as of the day and year first above written.
Properties 1, 2, 3, 4, 10, 11 and 12
ATLANTA REAL ESTATE HOLDINGS L.L.C., a Delaware limited liability company


By:    /s/ Matthew Pettoni         
Name: Matthew Pettoni
Title: Treasurer


Property 5
ASBURY JAX FORD, LLC, a Delaware limited liability company


By:    /s/ Matthew Pettoni         
      Name: Matthew Pettoni
      Title: Treasurer


Property 6


COGGIN CARS L.L.C., a Delaware limited liability company


By:    /s/ Matthew Pettoni         
Name: Matthew Pettoni
Title: Treasurer


Property 13
WTY MOTORS, L.P., a Delaware limited partnership


By: Asbury Tampa Management L.L.C., its general partner


By:    /s/ Matthew Pettoni         
Name: Matthew Pettoni
Title: Treasurer


Property 14
Q AUTOMOTIVE BRANDON FL, LLC, a Delaware limited liability company


By:    /s/ Matthew Pettoni         
Name: Matthew Pettoni
Title: Treasurer


Property 7
ASBURY ST. LOUIS M L.L.C., a Delaware limited liability company


By:    /s/ Matthew Pettoni         
Name: Matthew Pettoni
Title: Treasurer


 
 



45

--------------------------------------------------------------------------------




Property 9
ASBURY ATLANTA CHEV, LLC, a Delaware limited liability company


By:    /s/ Matthew Pettoni            
Name: Matthew Pettoni
Title: Treasurer




Property 8


ASBURY GEORGIA TOY, LLC, a Delaware limited liability company


By:    /s/ Matthew Pettoni            
Name: Matthew Pettoni
Title: Treasurer




Accepted in Winston-Salem, North Carolina:


WELLS FARGO BANK, NATIONAL
   ASSOCIATION


By:    /s/ Chad McNeill            
Name: Chad McNeill
Title: Senior Vice President









46

--------------------------------------------------------------------------------





SCHEDULE OF EXHIBITS
Exhibit    Section Reference    Title
A-1    2.1.2    Term Note
A-2    2.1.3    Property
A-3    2.4.5    Appraised Values for Release of             Property


Article 4 Exhibits:
4.4    4.4 (“Litigation”)    Litigation
4.7    4.7 (“Title”)    Title Exceptions
4.9    4.9 (“Jurisdiction of Organization”)    Offices of Borrower
4.13    4.13 (“Environmental”)    Environmental Disclosures
4.20    4.20 (“Condemnation”)    Condemnation Events
 
4.21    4.21 (“Use and Operation of    Tenants, Uses and Franchises
Property”)
    
4.22    4.22 (“Certificate of Occupancy;
Licenses”)    Certificates of Occupancy; Licenses


4.24    4.24 (“Physical Condition”)    Physical Condition Disclosures


4.26    4.26 (“Possession of Property”)    Leases


Article 6 Exhibits:
6.1    6.1 (“Debt”)    Scheduled Permitted Debt
6.13    6.13 (“Leases”)    Form of Guaranty Agreement






--------------------------------------------------------------------------------





EXHIBIT A-1
TERM NOTE


See attached.




--------------------------------------------------------------------------------





EXHIBIT A-2
PROPERTY
Name of Borrower
Property
Property No.
DEALERSHIP PROPERTIES
Atlanta Real Estate Holdings L.L.C.
7909 Mall Parkway, Lithonia, DeKalb County, Georgia
1
Atlanta Real Estate Holdings L.L.C.
7969 Mall Parkway, Lithonia, DeKalb County, Georgia
2
Atlanta Real Estate Holdings L.L.C.
11130 Alpharetta Highway, Roswell, Fulton County, Georgia
3
Atlanta Real Estate Holdings L.L.C.
4197, 4193 Jonesboro Road, Union City, Fulton County, Georgia
4
Asbury Jax Ford, LLC
9650 Atlantic Boulevard, Jacksonville, Duval County, Florida
5
Coggin Cars L.L.C.
11340 Phillips Highway, Jacksonville, Duval County, Florida
6
Asbury St. Louis M L.L.C.
951 Technology Drive, O’Fallon, St. Charles County, Missouri
7
Asbury Georgia TOY, LLC
4115 Jonesboro Road, Union City, Fulton County, Georgia
8
Asbury Atlanta CHEV, LLC
4200 Jonesboro Road, Union City, Fulton County, Georgia
9
NON-DEALERSHIP PROPERTIES
Atlanta Real Estate Holdings L.L.C.
7947 Mall Parkway, Lithonia, DeKalb County, Georgia
10
Atlanta Real Estate Holdings L.L.C.
7919 Mall Parkway, Lithonia, DeKalb County, Georgia
11
Atlanta Real Estate Holdings L.L.C.
545 Sun Valley Drive, Roswell, Fulton County, Georgia
12
WTY Motors, L.P.
305 Crater Lane (f/k/a 413 Crater Lane), Tampa, Hillsborough County, Florida
13
Q Automotive Brandon FL, LLC
1207 East Brandon Boulevard, Brandon, Hillsborough County, Florida
14









--------------------------------------------------------------------------------





EXHIBIT A-3
APPRAISED VALUES FOR RELEASE OF PROPERTY
Property
Property No. and Affiliation
Appraised Value
Loan Allocation Amount
DEALERSHIP PROPERTIES
 
7909 Mall Parkway, Lithonia, DeKalb County, Georgia
1
(affiliated with Property 10)
$3,690,000.00
$2,952,000.00
7969 Mall Parkway, Lithonia, DeKalb County, Georgia
2
$12,240,000.00
$9,792,000.00
11130 Alpharetta Highway, Roswell, Fulton County, Georgia
3
(affiliated with Property 12)
$18,340,000.00
$14,672,000.00
4197, 4193 Jonesboro Road, Union City, Fulton County, Georgia
4
$7,250,000.00
$5,800,000.00
9650 Atlantic Boulevard, Jacksonville, Duval County, Florida
5
$13,850,000.00
$11,080,000.00
11340 Phillips Highway, Jacksonville, Duval County, Florida
6
$18,000,000.00
$14,400,000.00
951 Technology Drive, O’Fallon, St. Charles County, Missouri
7
$9,600,000.00
$7,680,000.00
4115 Jonesboro Road, Union City, Fulton County, Georgia


8
9.100,000.00
$7,280,000.00
4200 Jonesboro Road, Union City, Fulton County, Georgia


9
$7,850,000.00
$6,280,000.00
NON-DEALERSHIP PROPERTIES
 
7947 Mall Parkway, Lithonia, DeKalb County, Georgia
10
(affiliated with Property 1)
$4,690,000.00
$3,752,000.00
7919 Mall Parkway, Lithonia, DeKalb County, Georgia
11
$2,420,000.00
$1,936,000.00
545 Sun Valley Drive, Roswell, Fulton County, Georgia
12
(affiliated with Property 3)
$910,000.00
$728,000.00
305 Crater Lane (f/k/a 413 Crater Lane), Tampa, Hillsborough County, Florida
13
$3,550,000.00
$2,840,000.00
1207 East Brandon Boulevard, Brandon, Hillsborough County, Florida
14
$8,700,000.00
$5,220,000.00









--------------------------------------------------------------------------------





EXHIBIT 4.4
LITIGATION




NONE.




--------------------------------------------------------------------------------





EXHIBIT 4.7
Listed exceptions to coverage referenced in the following Title Insurance Policy
Proformas as continued and completed to date:
Borrower
Address of Property
Title Company Name
 Loan Proforma
Atlanta Real Estate Holdings L.L.C.
7909 Mall Parkway, Lithonia, DeKalb County, Georgia
Old Republic National Title Insurance Company
302157NCT-7
Atlanta Real Estate Holdings L.L.C.
7969 Mall Parkway, Lithonia, DeKalb County, Georgia
Old Republic National Title Insurance Company
302157NCT-6
Atlanta Real Estate Holdings L.L.C.
11130 Alpharetta Highway, Roswell, Fulton County, Georgia
Old Republic National Title Insurance Company
302157NCT-9
Atlanta Real Estate Holdings L.L.C.
4197, 4193 Jonesboro Road, Union City, Fulton County, Georgia
Old Republic National Title Insurance Company
302157NCT-10
Asbury Jax Ford, LLC
9650 Atlantic Boulevard, Jacksonville, Duval County, Florida
Old Republic National Title Insurance Company
18042573
Coggin Cars L.L.C.
11340 Phillips Highway, Jacksonville, Duval County, Florida
Old Republic National Title Insurance Company
18042566
Asbury St. Louis M L.L.C.
951 Technology Drive, O’Fallon, St. Charles County, Missouri
Old Republic National Title Insurance Company
302157NCT-11
Asbury Georgia TOY, LLC
4115 Jonesboro Road, Union City, Fulton County, Georgia
Old Republic National Title Insurance Company
302157NCT-13
Asbury Atlanta CHEV, LLC
4200 Jonesboro Road, Union City, Fulton County, Georgia
Old Republic National Title Insurance Company
302157NCT-12





--------------------------------------------------------------------------------




EXHIBIT 4.7
(continued)
Borrower
Address of Property
Title Company Name
 Loan Proforma
Atlanta Real Estate Holdings L.L.C.
7947 Mall Parkway, Lithonia, DeKalb County, Georgia
Old Republic National Title Insurance Company
302157NCT-7
Atlanta Real Estate Holdings L.L.C.
7919 Mall Parkway, Lithonia, DeKalb County, Georgia
Old Republic National Title Insurance Company
302157NCT-8
Atlanta Real Estate Holdings L.L.C.
545 Sun Valley Drive, Roswell, Fulton County, Georgia
Old Republic National Title Insurance Company
302157NCT-9
WTY Motors, L.P.
305 Crater Lane (f/k/a 413 Crater Lane), Tampa, Hillsborough County, Florida
Old Republic National Title Insurance Company
18042579
Q Automotive Brandon FL, LLC
1207 East Brandon Boulevard, Brandon, Hillsborough County, Florida
Old Republic National Title Insurance Company
18042589







--------------------------------------------------------------------------------





EXHIBIT 4.9
JURISDICTION OF ORGANIZATION
OFFICES OF BORROWER
See attached.








--------------------------------------------------------------------------------





EXHIBIT 4.13
ENVIRONMENTAL
ENVIRONMENTAL DISCLOSURES
Each of the items set forth and described in those certain environmental reports
delivered in connection with this Agreement.
Property
Property No. and Affiliation
Environmental Reports
DEALERSHIP PROPERTIES
7909 Mall Parkway, Lithonia, DeKalb County, Georgia
1
(affiliated with Property 10)
Phase I Environmental Site Assessment by Trammco Environmental Solutions, LLC
dated April 20, 2018
7969 Mall Parkway, Lithonia, DeKalb County, Georgia
2
Phase I Environmental Site Assessment by Trammco Environmental Solutions, LLC
dated April 20, 2018
11130 Alpharetta Highway, Roswell, Fulton County, Georgia
3
(affiliated with Property 12)
Phase I Environmental Site Assessment by Trammco Environmental Solutions, LLC
dated April 20, 2018
4197, 4193 Jonesboro Road, Union City, Fulton County, Georgia
4
Phase I Environmental Site Assessment by Trammco Environmental Solutions, LLC
dated April 20, 2018
9650 Atlantic Boulevard, Jacksonville, Duval County, Florida
5
Phase I Environmental Site Assessment by Trammco Environmental Solutions, LLC
dated April 20, 2018
11340 Phillips Highway, Jacksonville, Duval County, Florida
6
Phase I Environmental Site Assessment by Trammco Environmental Solutions, LLC
dated April 20, 2018
951 Technology Drive, O’Fallon, St. Charles County, Missouri
7
Phase I Environmental Site Assessment by Trammco Environmental Solutions, LLC
dated April 20, 2018





--------------------------------------------------------------------------------






4115 Jonesboro Road, Union City, Fulton County, Georgia
8
Phase I Environmental Site Assessment by Trammco Environmental Solutions, LLC
dated March 12, 2018 and March 28, 2018
4200 Jonesboro Road, Union City, Fulton County, Georgia
9
Phase I Environmental Site Assessment by Trammco Environmental Solutions, LLC
dated March 12, 2018 and March 28, 2018
NON-DEALERSHIP PROPERTIES
7947 Mall Parkway, Lithonia, DeKalb County, Georgia
10 (affiliated with Property 1)
Phase I Environmental Site Assessment by Trammco Environmental Solutions, LLC
dated April 20, 2018
7919 Mall Parkway, Lithonia, DeKalb County, Georgia
11
No Report Required
545 Sun Valley Drive, Roswell, Fulton County, Georgia
12
(affiliated with Property 3)
Phase I Environmental Site Assessment by Trammco Environmental Solutions, LLC
dated April 20, 2018
305 Crater Lane (f/k/a 413 Crater Lane), Tampa, Hillsborough County, Florida
13
Phase I Environmental Site Assessment by Trammco Environmental Solutions, LLC
dated April 20, 2018
1207 East Brandon Boulevard, Brandon, Hillsborough County, Florida
14


Phase I Environmental Site Assessment by Trammco Environmental Solutions, LLC
dated April 20, 2018





--------------------------------------------------------------------------------




EXHIBIT 4.14
ERISA


NONE.






--------------------------------------------------------------------------------





EXHIBIT 4.20
CONDEMNATION EVENTS


NONE.






--------------------------------------------------------------------------------





EXHIBIT 4.21
TENANTS, USES AND FRANCHISES
See attached.






--------------------------------------------------------------------------------





EXHIBIT 4.22
CERTIFICATE OF OCCUPANCY; LICENSES


NONE.




--------------------------------------------------------------------------------




EXHIBIT 4.24
PHYSICAL CONDITION




NONE.




--------------------------------------------------------------------------------





EXHIBIT 4.26
LEASES






Landlord


Tenant


Address of Property


Lease Agreement




Atlanta Real Estate Holdings L.L.C.


Asbury Atlanta Toy 2 L.L.C.
7969 Mall Parkway
Lithonia, Georgia
Lease Agreement dated
July 22, 2013
Atlanta Real Estate Holdings L.L.C.
Asbury Atlanta Hund L.L.C.
7909 & 7947 Mall Parkway
Lithonia, Georgia


Lease Agreement dated
June 1, 2015




Atlanta Real Estate Holdings L.L.C.


Asbury Atlanta Toy L.L.C.
11130 Alpharetta Highway
545 Sun Valley Drive
Roswell, Georgia


Lease Agreement dated
March 3, 2008






Atlanta Real Estate Holdings L.L.C.


Asbury Atlanta Hon L.L.C.
4197 & 4193 Jonesboro Road
Union City, Georgia
Lease Agreement dated
May 31, 2016









--------------------------------------------------------------------------------





EXHIBIT 6.1
SCHEDULED PERMITTED DEBT
NONE.








--------------------------------------------------------------------------------





EXHIBIT 6.13
GUARANTY AGREEMENT
See attached.














































